Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 Page 1 of 50




EXHIBIT A
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                       INDEX NO. 650640/2020
NYSCEF DOC. NO. 1      Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 Page 2 of 50 NYSCEF: 01/28/2020
                                                                         RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          --------------------------------------------------------------------------X

          SKULL VALLEY BAND OF GOSHUTE INDIANS
          OF UTAH, a federally recognized Native American Tribe;
          BOSTON MORTGAGE INVESTMENTS XIII, LLC, a
          Skull Valley Band of Goshutes’ Tribal Limited Liability
          Company; BOSTON MORTGAGE INVESTMENTS XVI,
          LLC, a Skull Valley Band of Goshutes’ Tribal Limited                          Index No. ____________
          Liability Company; CRISPIN KOEHLER HOLDING III, LLC,
          a Skull Valley Band of Goshutes’ Tribal Limited Liability
          Company; ESOPUS MORTGAGES, LLC, a Skull Valley
          Band of Goshutes’ Tribal Limited Liability Company;                           Purchase Date:___________
          FANCHER MORTGAGES, LLC, a Skull Valley Band of
          Goshutes’ Tribal Limited Liability Company; HILER
          MORTGAGES, LLC, a Skull Valley Band of Goshutes’
          Tribal Limited Liability Company; KISMET MORTGAGES,                           SUMMONS
          LLC, a Skull Valley Band of Goshutes’ Tribal Limited Liability
          Company; LANSING MORTGAGES, LLC, a Skull Valley
          Band of Goshutes’ Tribal Limited Liability Company;
          REMSEN MORTGAGES, LLC, a Skull Valley Band of                                 Plaintiffs designate New York
          Goshutes’ Tribal Limited Liability Company; SALEM                             County as place of trial.
          MORTGAGES, LLC, a Skull Valley Band of Goshutes’
          Tribal Limited Liability Company; THORNWOOD
          MORTGAGES, LLC, a Skull Valley Band of Goshutes’
          Tribal Limited Liability Company; UPTON MORTGAGES,
          LLC, a Skull Valley Band of Goshutes’ Tribal Limited
          Liability Company; VERNON MORTGAGES, LLC, a Skull
          Valley Band of Goshutes’ Tribal Limited Liability Company;
          WINDHAM MORTGAGES, LLC, a Skull Valley Band of
          Goshutes’ Tribal Limited Liability Company; XEBEC
          MORTGAGES, LLC, a Skull Valley Band of Goshutes’
          Tribal Limited Liability Company; and YORKSHIRE
          MORTGAGES, LLC, a Skull Valley Band of Goshutes’
          Tribal Limited Liability Company,

                                       Plaintiffs,

                        -against-

          U.S. BANK NATIONAL ASSOCIATION,

                                        Defendant.
          -----------------------------------------------------------------------X




                                                               1 of 3
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                               INDEX NO. 650640/2020
NYSCEF DOC. NO. 1    Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 Page 3 of 50 NYSCEF: 01/28/2020
                                                                       RECEIVED




          TO THE ABOVE NAMED DEFENDANT:

                 YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve

          a copy of your answer, or, if the Complaint is not served with this Summons, to serve a notice of

          appearance, upon the Plaintiffs’ attorney within twenty (20) days after the service of this

          Summons, exclusive of the day of service (or within thirty (30) days after the service is complete

          if this Summons is not personally delivered to you within the State of New York); and in case of

          your failure to appear or answer, judgment will be taken against you by default for the relief

          demanded in the Complaint.

                 Venue is proper in New York County pursuant to CPLR §§ 503 (a) and (b) because

          Plaintiffs designate New York County as the place of trial for this action, Defendant is a resident

          of New York County, and Defendant maintains offices and regularly conducts business in New

          York County.

          Dated: New York, New York
                 January 28, 2020

                                                Respectfully submitted,

          WELTZ KAKOS GERBI WOLINETZ VOLYNSKY LLP                     SICHENZIA ROSS FERENCE LLP

                 By: /s/Irwin Weltz                                   By: /s/Michael H. Ference
                       Irwin Weltz                                          Michael H. Ference
                      Thomas Scot Wolinetz                                  A.R. John Hitchings
                      Robert B. Volynsky                              1185 Ave. of Americas, 37th Fl.
                 34 Willis Avenue, Suite 106                          New York, NY 10036
                 Mineola, New York 11501                              Tel. 212-930-9700
                 Tel. 516-506-0561                                    mference@srf.law
                 Irwin@Weltz.law

                                           COUNSEL FOR PLAINTIFFS

          SKULL VALLEY BAND OF GOSHUTE INDIANS OF UTAH, a federally recognized Native
          American Tribe; BOSTON MORTGAGE INVESTMENTS XIII, LLC, a Skull Valley Band of
          Goshutes’ Tribal Limited Liability Company; BOSTON MORTGAGE INVESTMENTS XVI, LLC,
          a Skull Valley Band of Goshutes’ Tribal Limited Liability Company; CRISPIN KOEHLER
          HOLDING, III LLC, a Skull Valley Band of Goshutes’ Tribal Limited Liability Company;
                                                          2


                                                       2 of 3
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                INDEX NO. 650640/2020
NYSCEF DOC. NO. 1   Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 Page 4 of 50 NYSCEF: 01/28/2020
                                                                      RECEIVED




          ESOPUS MORTGAGES, LLC, a Skull Valley Band of Goshutes’ Tribal Limited Liability
          Company; FANCHER MORTGAGES, LLC, a Skull Valley Band of Goshutes’ Tribal Limited
          Liability Company; HILER MORTGAGES, LLC, a Skull Valley Band of Goshutes’ Tribal
          Limited Liability Company; KISMET MORTGAGES, LLC, a Skull Valley Band of Goshutes’
          Tribal Limited Liability Company; LANSING MORTGAGES, LLC, a Skull Valley Band of
          Goshutes’ Tribal Limited Liability Company; REMSEN MORTGAGES, LLC, a Skull Valley
          Band of Goshutes’ Tribal Limited Liability Company; SALEM MORTGAGES, LLC, a Skull
          Valley Band of Goshutes’ Tribal Limited Liability Company; THORNWOOD MORTGAGES,
          LLC, a Skull Valley Band of Goshutes’ Tribal Limited Liability Company; UPTON
          MORTGAGES, LLC, a Skull Valley Band of Goshutes’ Tribal Limited Liability Company;
          VERNON MORTGAGES, LLC, a Skull Valley Band of Goshutes’ Tribal Limited Liability
          Company; WINDHAM MORTGAGES, LLC, a Skull Valley Band of Goshutes’ Tribal Limited
          Liability Company; XEBEC MORTGAGES, LLC, a Skull Valley Band of Goshutes’ Tribal
          Limited Liability Company; and YORKSHIRE MORTGAGES, LLC, a Skull Valley Band of
          Goshutes’ Tribal Limited Liability Company.




                                                  3


                                               3 of 3
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                     INDEX NO. 650640/2020
NYSCEF DOC. NO. 2      Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 Page 5 of 50 NYSCEF: 01/28/2020
                                                                         RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          --------------------------------------------------------------------------X

          SKULL VALLEY BAND OF GOSHUTE INDIANS
          OF UTAH, a federally recognized Native American Tribe;
          BOSTON MORTGAGE INVESTMENTS XIII, LLC, a
          Skull Valley Band of Goshutes’ Tribal Limited Liability
          Company; BOSTON MORTGAGE INVESTMENTS XVI,
          LLC, a Skull Valley Band of Goshutes’ Tribal Limited                          Index No. ____________
          Liability Company; CRISPIN KOEHLER HOLDING III, LLC,
          a Skull Valley Band of Goshutes’ Tribal Limited Liability
          Company; ESOPUS MORTGAGES, LLC, a Skull Valley
          Band of Goshutes’ Tribal Limited Liability Company;                              COMPLAINT
          FANCHER MORTGAGES, LLC, a Skull Valley Band of
          Goshutes’ Tribal Limited Liability Company; HILER
          MORTGAGES, LLC, a Skull Valley Band of Goshutes’
          Tribal Limited Liability Company; KISMET MORTGAGES,
          LLC, a Skull Valley Band of Goshutes’ Tribal Limited Liability
          Company; LANSING MORTGAGES, LLC, a Skull Valley
          Band of Goshutes’ Tribal Limited Liability Company;
          REMSEN MORTGAGES, LLC, a Skull Valley Band of
          Goshutes’ Tribal Limited Liability Company; SALEM
          MORTGAGES, LLC, a Skull Valley Band of Goshutes’
          Tribal Limited Liability Company; THORNWOOD
          MORTGAGES, LLC, a Skull Valley Band of Goshutes’
          Tribal Limited Liability Company; UPTON MORTGAGES,
          LLC, a Skull Valley Band of Goshutes’ Tribal Limited
          Liability Company; VERNON MORTGAGES, LLC, a Skull
          Valley Band of Goshutes’ Tribal Limited Liability Company;
          WINDHAM MORTGAGES, LLC, a Skull Valley Band of
          Goshutes’ Tribal Limited Liability Company; XEBEC
          MORTGAGES, LLC, a Skull Valley Band of Goshutes’
          Tribal Limited Liability Company; and YORKSHIRE
          MORTGAGES, LLC, a Skull Valley Band of Goshutes’
          Tribal Limited Liability Company,

                                       Plaintiffs,

                        -against-

          U.S. BANK NATIONAL ASSOCIATION,

                                        Defendant.
          -----------------------------------------------------------------------X




                                                              1 of 13
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                       INDEX NO. 650640/2020
NYSCEF DOC. NO. 2   Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 Page 6 of 50 NYSCEF: 01/28/2020
                                                                      RECEIVED




               Plaintiffs SKULL VALLEY BAND OF GOSHUTE INDIANS OF UTAH, a federally

          recognized Native American Tribe (the “Skull Valley Band of Goshutes”); BOSTON

          MORTGAGE INVESTMENTS XIII, LLC, a Skull Valley Band of Goshutes’ Tribal Limited

          Liability Company; BOSTON MORTGAGE INVESTMENTS XVI, LLC, a Skull Valley Band of

          Goshutes’ Tribal Limited Liability Company; CRISPIN KOEHLER HOLDING, III LLC, a Skull

          Valley Band of Goshutes’ Tribal Limited Liability Company; ESOPUS MORTGAGES, LLC, a

          Skull Valley Band of Goshutes’ Tribal Limited Liability Company; FANCHER MORTGAGES,

          LLC, a Skull Valley Band of Goshutes’ Tribal Limited Liability Company; HILER

          MORTGAGES, LLC, a Skull Valley Band of Goshutes’ Tribal Limited Liability Company;

          KISMET MORTGAGES, LLC, a Skull Valley Band of Goshutes’ Tribal Limited Liability

          Company; LANSING MORTGAGES, LLC, a Skull Valley Band of Goshutes’ Tribal Limited

          Liability Company; REMSEN MORTGAGES, LLC, a Skull Valley Band of Goshutes’ Tribal

          Limited Liability Company; SALEM MORTGAGES, LLC, a Skull Valley Band of Goshutes’

          Tribal Limited Liability Company; THORNWOOD MORTGAGES, LLC, a Skull Valley Band of

          Goshutes’ Tribal Limited Liability Company; UPTON MORTGAGES, LLC, a Skull Valley Band

          of Goshutes’ Tribal Limited Liability Company; VERNON MORTGAGES, LLC, a Skull Valley

          Band of Goshutes’ Tribal Limited Liability Company; WINDHAM MORTGAGES, LLC, a Skull

          Valley Band of Goshutes’ Tribal Limited Liability Company; XEBEC MORTGAGES, LLC, a

          Skull Valley Band of Goshutes’ Tribal Limited Liability Company; and YORKSHIRE

         MORTGAGES, LLC, a Skull Valley Band of Goshutes’ Tribal Limited Liability Company;

         (collectively the “Goshute LLC Plaintiffs” and with Skull Valley Band of Goshutes, the

         “Plaintiffs”), by and through their undersigned counsel, as and for their Complaint against

         Defendant U.S. Bank National Association, allege as follows:



                                                       -2-


                                                    2 of 13
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                  INDEX NO. 650640/2020
NYSCEF DOC. NO. 2     Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 Page 7 of 50 NYSCEF: 01/28/2020
                                                                        RECEIVED




                                            NATURE OF THE ACTION

                 1.      This action arises out of Defendant’s theft of in excess of $50 million from the Skull

          Valley Band of Goshute Indians of Utah, a federally recognized Native American Tribe, and its

          wholly owned tribal entities.

                 2.      Defendant has been the Trustee of certain Trusts and Plaintiffs are the residual

          holders and beneficiaries of such Trusts. The Trusts were formed over 15 years ago and consisted

          of pooled mortgage-backed securities.

                 3.      Defendant terminated the Trusts, purchased the trust assets at below market value

          and re-sold them at significantly higher market prices, reaping a substantial profit. That profit

          should have gone to the residual holders and beneficiaries of the Trusts, i.e., the Plaintiffs, but

          Defendant instead wrongfully retained the profits for itself.

                 4.      Plaintiffs are suing for Defendant’s breaches of the relevant governing agreements,

          and its breaches of non-waivable duties imposed by applicable law. While Defendant had the right

          to terminate the Trusts, it had no right to engage in such self-dealing at the expense of the residual

          holders and beneficiaries.

                 5.      Not surprisingly, in two recent decisions involving virtually identical facts, the First

          Department rejected this same Defendant’s argument that it could steal funds belonging to the

         residual holders and beneficiaries in such a manner. See NMC Residual Ownership L.L.C. v. U.S.

          Bank N.A., 153 A.D.3d 284 (1st Dept. 2017) (“The trust documents do not give the trustee [U.S.

          Bank National Association] the express right to purchase trust assets for its own financial benefit

          at less than market value and to thereby diminish, let alone extinguish, plaintiffs’ interest as

          residual security holders.”) and Cece & Co. Ltd. v. U.S. Bank N.A., 153 A.D.3d 275 (1st Dept.

          2017) (“In the absence of an express contractual right to do so, the trustee’s [U.S. Bank National



                                                           -3-


                                                        3 of 13
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                           INDEX NO. 650640/2020
NYSCEF DOC. NO. 2      Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 Page 8 of 50 NYSCEF: 01/28/2020
                                                                         RECEIVED




          Association’s] action clearly constitutes a prohibited conflict of interest, because it financially

          benefitted the trustee [U.S. Bank National Association] at the expense of the residual security

          holders. The trustee [U.S. Bank National Association] completely defeated the equity value of the

         trust assets that belonged to the residual security owners by usurping the profitable value of the

         assets for itself.”).

                  6.       Plaintiffs seek damages in excess of $50 million.

                                                            PARTIES

                  7.       The Skull Valley Band of Goshutes is a federally recognized Native American

          Tribe and the sole member and owner of 100% of the membership interests in each of the Goshute

          LLC Plaintiffs. The Goshute LLC Plaintiffs are all Skull Valley Band of Goshutes’ Tribal Limited

          Liability Companies which were originally organized in the State of Colorado and thereafter

          changed their domicile to the Skull Valley Band of Goshutes Indians’ Reservation under the

          authority of the Skull Valley Band of Goshutes. 1 The Residual Securities in the following Trusts

          are owned by the Skull Valley Band of Goshutes and have been continuously held in the names of

          one or more of the Goshute LLC Plaintiffs: GNR 1996-20, GNR 1996-24, GNR 1997-17, GNR

          1997-20, GNR 1998-13, GNR 1998-14, GNR 1998-16, GNR 1998-24, GNR 1998-25, GNR 1998-

         5, GNR 1998-6, GNR 1999-11, GNR 1999-17, GNR 1999-20, GNR 1999-21, GNR 1999-23, GNR

         1999-24, GNR 1999-37, GNR 1999-43, GNR 1999-46, GNR 1999-5, GNR 1999-8, GNR 1999-9,

         GNR 2000-12, GNR 2000-13, GNR 2000-2, GNR 2000-23, GNR 2000-6, GNR 2000-7, GNR




          1
           Following the change of domicile, the charters for each of the Goshute LLC Plaintiffs were dissolved by the State
          of Colorado.


                                                                 -4-


                                                             4 of 13
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                INDEX NO. 650640/2020
NYSCEF DOC. NO. 2       Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 Page 9 of 50 NYSCEF: 01/28/2020
                                                                          RECEIVED




          2001-1, GNR 2001-23, GNR 2001-29, GNR 2001-4, GNR 2001-41, GNR 2001-54, GNR 2001-

          64, GNR 2001-8, GNR 2002-1, GNR 2002-19, GNR 2002-3, GNR 2002-34, and GNR 2002-40. 2

                  8.       Defendant U.S. Bank National Association (“Defendant,” “US Bank” or “Trustee”)

         is reportedly the fifth largest bank in the United States and had $495 billion in assets as of

         December 31, 2019. US Bank is a nationally chartered bank under the laws of the United States

         and has succeeded to the interests of the original Trustee in each of the Trusts at issue.

                  9.       US Bank’s principal executive offices are located in Minnesota. US Bank has an

         office and place of business at 100 Wall Street, 16th Floor, New York, New York 10005.

                  10.      US Bank boasts on its website that “Our relationships are built on trust that we

         build every day though every interaction.”

                                                JURISDICTION AND VENUE

                  11.      This Court has jurisdiction over this proceeding pursuant to CPLR §§ 301 and 302,

          because Defendant maintains offices and regularly conducts business in New York, the Trust

         Agreements at issue were negotiated in New York and formed under New York law and Defendant

         has been a plaintiff and at other times a defendant in multiple other actions in this Court.

                  12.      Venue is proper in New York County pursuant to CPLR §§ 503 (a) and (b), because

          Plaintiffs designate New York County as the place of trial for this action, Defendant is deemed a




          2
           Each of the Trusts is governed by a Trust Agreement, which in turn incorporates standard terms from a document
         entitled Standard Trust Provisions for REMIC Trusts (the “Standard Trust Provisions”). Capitalized terms in the Trust
         Agreement and the Standard Trust Provisions are defined in a Glossary. Except as otherwise defined herein,
         capitalized terms shall have the meanings ascribed to them in the Trust Agreement annexed hereto as Exhibit A, the
         Standard Trust Provisions annexed hereto as Exhibit B or the Glossary annexed hereto as Exhibit C. The Trust
         Agreement, Standard Trust Provisions and Glossary for each of the Trusts listed herein are substantively the same as
         those set forth in Exhibits A-C, and, in particular, as they relate to US Bank’s obligations and the rights of holders of
         Residual Securities. In addition to these documents, the transactions at issue are described in a Base Offering Circular
         and an Offering Circular Supplement, which, collectively with the other documents are referred to herein as the
         “Governing Agreements.”

                                                                   -5-


                                                                5 of 13
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                 INDEX NO. 650640/2020
NYSCEF DOC. NO. 2        Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                             10 of 50 NYSCEF: 01/28/2020



          resident of New York County by virtue of its appointment as trustee of trusts formed under New

          York law, and Defendant maintains offices and regularly conducts business in New York County.

                                                            THE TRUSTS

                   13.      The Trusts are investment vehicles commonly called “Collateralized Mortgage

          Obligations” (“CMOs”), or “Real Estate Mortgage Investment Conduits” (“REMICs”). Each of

          the Trusts is a Government National Mortgage Association (“Ginnie Mae”) Guaranteed Grantor

          Trust Pass-Through Security. The Trusts were formed as “REMIC” trusts, which give them

          preferred tax treatment. 3

                   14.      A Sponsor - - typically a large financial institution - - establishes a Trust by placing

          multiple mortgages secured by residential real property into the Trust. Thereafter, the Sponsor

          sells such securities to investors in public or private placements. The investors then become

          entitled to payments from the funds received or obtained by the Trustee in accordance with the

          terms of the Governing Agreements. These payments are made by the Trustee on defined

          Distribution Dates, but until the funds are distributed, the Trustee is required to hold them, and all

          other Trust Assets, in trust for the benefit of the “Holders,” i.e., the investors to whom the securities

          were sold.

                 THE TRUST AGREEMENTS, RESIDUAL INTEREST AND TERMINATION

                   15.      Each Trust has a separate Trust Agreement between the Sponsor and the Trustee,

          which incorporates the Standard Trust Provisions and Glossary.




          3
            The term “Trust” is defined in the Glossary as “A Ginnie Mae REMIC Trust or Callable Trust, as applicable.” See
          Exhibit C at page 19. “Trustee” is defined as “The trustee for a Trust. The trustee for each Trust will be identified in
          the related Trust Agreement.” See Exhibit C at page 20.


                                                                    -6-


                                                                6 of 13
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                              INDEX NO. 650640/2020
NYSCEF DOC. NO. 2       Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                            11 of 50 NYSCEF: 01/28/2020



                  16.        Under the Trust Agreements, purchasers of (a) the debt interests and (b) the residual

          interests are defined respectively as the Holders of “Regular Securities” 4 and “Residual

          Securities.” 5 Plaintiffs are the owners of the entire class of Residual Securities of the Trusts listed

          above and are the only Holder of Residual Securities in such Trusts.

                  17.        While the Holders of Regular Securities are entitled to receive regular payments on

          specified Distribution Dates, the Holders of Residual Securities are not. Instead, the Holders of

          Residual Securities are only entitled to receive the proceeds of the dispositions of any assets

          remaining in the Trusts after each of the Holders of Regular Securities have been fully paid, the

          payment in full of other creditors and the payment in full of the Trustee’s fees. See Exhibit B, the

          Standard Trust Provisions, at Section 7.05.

                  18.        Pursuant to the Trust Agreements and federal tax law (IRC § 860), the payments to

          the Holders of Regular Securities are guaranteed by Ginnie Mae, while the Holders of Residual

          Securities have no such guarantee. As such, Residual Securities are the riskiest tranche of

          ownership. The regular and residual Trust interests are also differentiated by the fact that the

          Regular Securities are evidenced by book entries, while the Residual Securities are represented by

          physical certificates, with certain investor rights in the Trust Agreements defined by this

          differentiation.




          A “Regular Security” is defined in the Glossary as “Any Security that represents a Regular Interest in a Trust
          4

         REMIC.” A “Regular Interest” is defined as “An interest in a Trust REMIC that is designated as a ‘regular interest’
         under the REMIC Provisions.” A “Regular Holder” is defined as “A Holder of a Regular Security.” See Glossary at
         Exhibit C at page 16.

          5
           A “Residual Security” is defined in the Glossary as “Any Security that represents a Residual Interest in one or more
          Trust REMICs.” A “Residual Interest” is defined as “An interest in a Trust REMIC that is designated in the Trust
          Agreement as a ‘residual interest’ under the REMIC Provisions.” A “Residual Holder” is defined as “A Holder of a
          Residual Security.” See Glossary at Exhibit C at pages 16-17.


                                                                  -7-


                                                               7 of 13
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                  INDEX NO. 650640/2020
NYSCEF DOC. NO. 2        Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                             12 of 50 NYSCEF: 01/28/2020



                   19.      Pursuant to the Standard Trust Provisions (Exhibit B, at Section 4.02(a)), “The

         Trustee acknowledges and declares that it . . . holds all assets of the Trust in trust for the exclusive

         benefit of all present and future Holders . . .”.

                   20.      Although each Trust has a specified term by which it terminates, the Trust

         Agreements also provide for circumstances permitting early termination by the Trustee. Over

         time, as the underlying mortgages are repaid, the Original Class Principal Balances 6 of the Trusts

         decline. The Trust Agreements expressly provide that when the Original Class Principal Balance

         of a Trust declines to less than 1%, the Trustee has the option to effect an early termination. This

         is commonly referred to as a “Clean Up Call.”

                   21.      In that regard, the Standard Trust Provisions states at Section 6.01:

                       On any Distribution Date on which the aggregate Class Principal Balances of
                       the Securities in a particular Series, after giving effect to distributions
                       otherwise to be made on that date, is less than 1% of the aggregate of the
                       Original Class Principal Balances, the Trustee may, but shall not be obligated
                       to, effect a termination of the related Trust and retirement of the related
                       Securities by purchasing (or causing the sale to one or more third parties of)
                       all of the Trust Assets remaining in the Trust, and depositing into the Book-
                       Entry Depository Account the Termination Price therefor.”

          See Exhibit B at Section 6.01; see also Exhibit B at Sections 6.02 and 6.03.

                   22.      The depositing of the Termination Price into the Book Entry Depository Account

          protects the Regular Holders and ensures that they receive the remaining unpaid principal balance

          of their Securities plus 30 days’ interest. Nothing in the Trust Agreements or the Standard Trust

          Provisions relieves the Trustee from its obligation, once it has decided to terminate a Trust, to sell

          the remaining Trust Assets at the highest price obtainable in a fair market sale process for the

          benefit of the Residual Holder. See Exhibit B, at Section 4.02(a).



          6
           The “Original Class Principal Balance” is “the original principal amount of those Securities, as set forth in the related
          Offering Circular and Trust Agreement.” See Glossary at Exhibit C at page 12.

                                                                     -8-


                                                                 8 of 13
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                               INDEX NO. 650640/2020
NYSCEF DOC. NO. 2       Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                            13 of 50 NYSCEF: 01/28/2020



                  23.      Rather, the early termination option recognizes the fact that the fee payable to the

          Trustee for its services is a percentage of the principal and interest distributions made by the

          Trustee on the Trust Assets. See Exhibit A, the Trust Agreement, at page 2, definition of “Trustee

          Fee.” When the principal balances are less than 1% of the original balances, the fees to the Trustee

         can be less than the Trustee’s costs in performing its administrative services. Under those

         circumstances, the Trust Agreements allow the Trustee to terminate the Trust and, if there is no

         other buyer for the assets, to buy them itself at a price not below the Termination Price. 7 See

          Exhibit B, at Section 6.02. This protects the Trustee from having to perform ongoing services at

          a loss and ensures that the Regular Holders are paid in full as guaranteed. 8

                  24.      In some instances, the Trust Assets will not be worth more than the Termination

          Price, i.e., the remaining principal balances plus 30 days’ interest. However, where the market

          value of the Trust Assets exceeds that amount, a sale to a third party at the highest price obtainable

         in a fair market sales process will provide the greatest benefit for the Residual Holder. In the later

         situation, the Trustee has a conflict of interest. The Trustee would benefit by buying the Trust

         Assets for its own account at the lower Termination Price and reselling them for its own benefit.

         Conversely, the Residual Holders benefit from the Trustee’s selling the assets directly to a third

          party for the highest price obtainable and remitting the sales proceeds to the Trust for ultimate

          distribution to the Residual Holder.

                  25.      The Trustee has the duty both under the Trust Agreements and governing law to

          maximize value for its beneficiaries. As such, once the Trustee decided to terminate the Trusts at




         7
           In basic terms, the “Termination Price” is the aggregate of the remaining principal balances of the Trust Assets in a
         specified Series plus 30 days’ interest on the outstanding Trust Assets.

          The early termination provision is intended to permit the Trustee to end a Trust that is no longer profitable, e.g.,
          8

         when the cost of administering the Trust exceeds the benefits of operation (26 CFR 1.860G-2[i]).

                                                                  -9-


                                                               9 of 13
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                INDEX NO. 650640/2020
NYSCEF DOC. NO. 2       Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                            14 of 50 NYSCEF: 01/28/2020



          issue in accordance with the Trust Agreements, it had the obligation to sell the Trust Assets for the

          highest obtainable price.

                           THE TRUSTEE KEEPS RESIDUAL INTEREST FOR ITSELF
                         IN BREACH OF DUTY AND THE GOVERNING AGREEMENTS

                  26.      Between February 2014 and June 2017, the Trustee terminated each of the Trusts

          (effectuating Clean Up Calls) listed above.

                  27.      For each of these Trusts, the Trustee sold the Trust Assets (i.e., underlying

          mortgage pools) to third parties for well in excess of the Termination Price and kept for itself the

         excess residual value (i.e., profit) instead of paying the Residual Holders, i.e., the Plaintiffs. In

         doing so, the Trustee brazenly stole in excess of $50 million from the Skull Valley Band of

         Goshutes, a federally recognized Native American Tribe.

                  28.      The reason that there was money to be paid to the Residual Holders from the Trusts

         is because the interest rates on the underlying mortgage pools had been significantly higher than

         the then prevailing mortgage rates. Therefore, the fair market value of those mortgage pools

         greatly exceeded the Termination Price. In other words, the Trust Assets underlying the Regular

         Securities - - the mortgage pools - - had a higher market value than the amount needed to retire the

         Regular Securities because interest rates have gone down since the Trusts were issued.

                  29.      By acting in the forgoing manner, US Bank breached the Governing Agreements

         and the duty of care owed to Plaintiffs, causing significant damages to Plaintiffs.

                                                 FIRST CAUSE OF ACTION
                                                    (Breach of Contract)

                  30.      Plaintiffs repeat and reallege the foregoing allegations with the same force and

          effect as if fully set forth herein.




                                                           -10-


                                                        10 of 13
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                 INDEX NO. 650640/2020
NYSCEF DOC. NO. 2      Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                           15 of 50 NYSCEF: 01/28/2020



                 31.      As Trustee for each of the Trusts, Defendant had a legal duty as an indenture trustee

          (as reflected in Section 4.02 (a) and (b) of the Standard Trust Provisions incorporated into the Trust

          Agreements), requiring Defendant to hold the Trust Assets for the exclusive use and benefit of the

          Security holders and prohibiting Defendant from asserting any claim against the Trust Assets,

          except as otherwise permitted by the Trust Agreement.

                 32.      While Defendant had an express right to purchase the remaining Trust Assets in its

          own name for each of the Trusts, there is no express contractual right to purchase the Trust Assets

         at less than the fair market value. In the absence of an express contractual right to do so,

         Defendant’s actions described herein clearly constituted a prohibited conflict of interest because it

         financially benefitted Defendant at the expense of Plaintiffs, the Residual Holders.

                 33.      By virtue of the foregoing, Defendant breached the Governing Agreements for the

         Trusts listed above by failing to pay Plaintiffs the amounts that Plaintiffs are entitled to receive

         from the sale of the Trust Assets in connection with the Clean Up Calls and wrongfully usurping

         those proceeds for itself. In addition, Defendant is believed to have sold the Trust Assets in a

         manner that resulted in lower prices than a fair market sale process would have yielded.

                 34.      There are no conditions precedent to the filing of this action, Plaintiffs have

         performed as required or have been prevented from performance by Defendant and Plaintiffs have

         not breached any of the Governing Agreements.

                 35.      Accordingly, Defendant is liable to Plaintiffs for damages in excess of $50 million.

                                                       *    *     *




                                                           -11-


                                                       11 of 13
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                               INDEX NO. 650640/2020
NYSCEF DOC. NO. 2    Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                         16 of 50 NYSCEF: 01/28/2020



                                              PRAYER FOR RELIEF

                 WHEREFORE, Plaintiffs demand judgment against Defendant as follows:

                 A. Awarding Plaintiffs compensatory, consequential and incidental damages against

          Defendant in an amount to be determined at trial, but believed to be in excess of $50 million,

          together with pre-and-post judgment interest at the highest rate allowable by law;

                 B. Awarding Plaintiffs the costs, expenses and disbursements of this action, including, but

          not limited to, reasonable attorneys’ fees; and

                 C. Such other and further relief in Plaintiffs’ favor as this Court may deem just and proper.

          Dated: New York, New York
                 January 28, 2020


                                                Respectfully submitted,

          WELTZ KAKOS GERBI WOLINETZ VOLYNSKY LLP                      SICHENZIA ROSS FERENCE LLP

                 By: /s/Irwin Weltz                                    By: /s/Michael H. Ference
                       Irwin Weltz                                           Michael H. Ference
                      Thomas Scot Wolinetz                                   A.R. John Hitchings
                      Robert B. Volynsky                               1185 Ave. of Americas, 37th Fl.
                 34 Willis Avenue, Suite 106                           New York, NY 10036
                 Mineola, New York 11501                               Tel. 212-930-9700
                 Tel. 516-506-0561                                     mference@srf.law
                 Irwin@Weltz.law

                                           COUNSEL FOR PLAINTIFFS

          SKULL VALLEY BAND OF GOSHUTE INDIANS OF UTAH, a federally recognized Native
          American Tribe; BOSTON MORTGAGE INVESTMENTS XIII, LLC, a Skull Valley Band of
          Goshutes’ Tribal Limited Liability Company; BOSTON MORTGAGE INVESTMENTS XVI, LLC,
          a Skull Valley Band of Goshutes’ Tribal Limited Liability Company; CRISPIN KOEHLER
          HOLDING, III LLC, a Skull Valley Band of Goshutes’ Tribal Limited Liability Company; ESOPUS
          MORTGAGES, LLC, a Skull Valley Band of Goshutes’ Tribal Limited Liability Company;
          FANCHER MORTGAGES, LLC, a Skull Valley Band of Goshutes’ Tribal Limited Liability
          Company; HILER MORTGAGES, LLC, a Skull Valley Band of Goshutes’ Tribal Limited Liability
          Company; KISMET MORTGAGES, LLC, a Skull Valley Band of Goshutes’ Tribal Limited
          Liability Company; LANSING MORTGAGES, LLC, a Skull Valley Band of Goshutes’ Tribal
          Limited Liability Company; REMSEN MORTGAGES, LLC, a Skull Valley Band of Goshutes’
          Tribal Limited Liability Company; SALEM MORTGAGES, LLC, a Skull Valley Band of Goshutes’
                                                            -12-


                                                       12 of 13
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                     INDEX NO. 650640/2020
NYSCEF DOC. NO. 2   Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                        17 of 50 NYSCEF: 01/28/2020



          Tribal Limited Liability Company; THORNWOOD MORTGAGES, LLC, a Skull Valley Band of
          Goshutes’ Tribal Limited Liability Company; UPTON MORTGAGES, LLC, a Skull Valley Band
          of Goshutes’ Tribal Limited Liability Company; VERNON MORTGAGES, LLC, a Skull Valley
          Band of Goshutes’ Tribal Limited Liability Company; WINDHAM MORTGAGES, LLC, a Skull
          Valley Band of Goshutes’ Tribal Limited Liability Company; XEBEC MORTGAGES, LLC, a Skull
          Valley Band of Goshutes’ Tribal Limited Liability Company; and YORKSHIRE MORTGAGES,
          LLC, a Skull Valley Band of Goshutes’ Tribal Limited Liability Company.




                                                    -13-


                                                 13 of 13
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                              INDEX NO. 650640/2020
NYSCEF DOC. NO. 3   Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                        18 of 50 NYSCEF: 01/28/2020




                              EXHIBIT                           A
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                            INDEX NO. 650640/2020
NYSCEF DOC. NO. 3   Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                        19 of 50 NYSCEF: 01/28/2020




                          GOVERNMENT         NATIONAL               MORTGAGE                  ASSOCIATION


                           GUARANTEED         REMIC           PASS-THROUGH                     SECURITIES



                                    GINNIE        MAE     REMIC              TRUST     1999-12




                                                  TRUST       AGREEMENT




                                                              between




                                         Salomon          Smith          Barney       Inc.,


                                                          as Sponsor,




                                                                and




                                 State   Street      Bank         and        Trust   Company,


                                                          as Trustee




                                                     DATED              AS     OF


                                                      April       30,    1999
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                                                                                       INDEX NO. 650640/2020
NYSCEF DOC. NO. 3                Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                                     20 of 50 NYSCEF: 01/28/2020




                                                                                              TRUST                     AGREEMENT


                           THIS            TRUST          AGREEMENT,                               dated                as of         April         30,       1999,              is entered              into        by     and      between

          Salomon                Smith         Barney          Inc.,       a New                York           corporation                    (the        "Sponsor"),                      and         State         Street        Bank        and

          Trust       Company,                  a Massachusetts                         trust      company,                      as trustee               (the        "Trustee").



          Section            1.              Standard               Trust               Previsions.                            The          Standard                 Trust              Provisions                   for         Guaranteed

          REMIC              Pass-Through                      Securities,                 as     set          forth           in     the         Ginnie             Mae           Multiclass                   Securities                Guide,
          August            1,      1998       Edition,           as amended                      through                  March              1,     1999,           (the          "Standard                Trust           Provisions")
          are     herein          incorporated                 by      reference                 and         shall         be considered                        a part             of     this      Trust            Agreement               as if
          set     forth      herein           in full.



          Section           2.               Defined           Terms.                   Capitalized                       terms            used         and        not        otherwise                  def-med              herein        shall
          have        the        meanings              assigned             to         them            in      the        glossary                 contained                  in        the      Ginnie              Mae          Multiclass
          Securities              Guide          (Parts        I and           II),      August                1,       1998          Edition             , as amended                          through              March           1,    1999,
          and        as     supplemented                   by       both          the         Terms                Sheet             in     the      1999-12                     Offering              Circular               Supplersent
          attached           hereto           as Schedule                C and            the     definitions                       set forth           below.



                           "Closing             Date":          Aoril          30,       1999.



                           "Corporate                  Trust           Office":                   Two                International                        Place,                 4th          Floor,           Bond              Operations

          Department,                  Boston,           Massachusetts                        02110,                Ref:        Ginnie             Mae          1999-12.



                           "Co-Trust                Counsel":              Marcell               Solomon                    &       Associates,                    P.C.



                           "Distribution                 Date":            The            16th         day           of    each            month             or,      if     the         16th       day         is not           a Business

          Day,       the     first         Business        Day          thereafter,                commencing                              in May            1999.


                                                                                                                                                                                       Accountants'
                           "Final            Data        Statement":                       The              statement                     attached              to         the                                             Agreed-Upon
          Procedures                 Letter         as of the          Closing             Date             as Schedule                     A,     a copy             of which                   is attached               hereto.



                           "Ginnie            Mae        Guaranty               Fee       Percentage":                              0.04%          of     the        first        $100           million          of       the     aggregate
          Class       Principal               Balance            of      the          Securities                   as     of        the     Closing                Date            and         0.02%            of     the        remaining
          aggregate               Class       Principal             Balance              of      the        Securities                    as of the           Closing               Date;          plus         $75,000.



                           "Increased                Mmimum                    Denomination                               Class":                  The          REMIC                     Class            that        constitutes                 an

          Interest          Only           Inverse       Floating              Rate        Class.



                           "Issuing            REMIC":                  The            assets          described                     as     such        in      Section                 1.03        of     the        Standard             Trust

          Provisions,                for     which        a REMIC                     election              will        be made.



                           "1999-12             Offering              Circular             Sucolement":                              The          Offering                 Circular              Supplement                   dated        April

          26,     1999,          relating        to Ginnie              Mae            REMIC                 Trust             1999-12.
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                                                                             INDEX NO. 650640/2020
NYSCEF DOC. NO. 3            Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                                 21 of 50 NYSCEF: 01/28/2020



                          "Pooline             REMIC":                   The         assets         described                    as such             in     Section               1.03      of     the       Standard           Trust

          Provisions,                for     which       a REMIC                 election              will        be made.



                          "Pooline              REMIC               Subaccount":                              Each          of        the      following                  subaccounts,                       established           for

          purposes              of    the     REMIC               Provisions                by      the           Trustee,            which            have        the        following                 interest        rates     and

          initial       principal            balances             and     which         correspond                     to the           indicated              Classes              of   Securities:



                                                                                                       Pooling              REMIC


                    Subaccount                          Interest          Rate                    Initial           Principal               Balance                            Corresponding                        Classes



                        PR-2                                   6.25%                                          $ 47,142,857.00                                                            AC,       B,     C,    D,     G
                        PR-3                                   6.50%                                          $      5,000,000.00                                                                        A
                        PR-4                                   6.00%                                          $      5,000,000.00                                                                     AB



                         "Reference                   Banks":                 Bankers              Trust             Company,                       Barclays             Bank,            National                 Westminster

          Bank,         PLC          and     Tokyo           Mitsubishi.



                         "Registrar":                  The        Trustee.



                         "Regular              Securities":                   Each      of       the     Securities                   other         than     the        Class        RR          Securities.



                         "Residual               Securities":                    The         Class             RR         Securities                  issued            by     the       Trust.              The       Class       RR

          Securities,             which         represent               the     beneficial              ownership                     in the          Pooling            REMIC                 Residual             Interest      and

          the       beneficial              ownership              in     the       Issuing             REMIC                Residual                  Interest,             may         be       separated            into      their

          component                  parts     by      the     registered               Holders                   thereof         as described                     in        Section           2.05       of    the     Standard

          Trust        Provisions.



                         "Sponsor":                   The     entity           identified              as such              on the          cover          page         hereof.



                         "Sponsor              Agreement":                      The     Sponsor                    Agreement                   relating            to the          Ginnie          Mae          REMIC           Trust

          1999-12,           by       and      between            the         Sponsor            and        Ginnie           Mae,           dated          April         26,       1999.



                         "Tax          Administrator":                        The     Trustee.



                         "Trust            Assets":           Collectively,                  the        certificates                  listed         in the        Final          Data         Statemeñt.



                         "Trust            Counsel":              Cleary,            Gottlieb,                Steen          &    Hamilton.



                         "Trustee":                   The      entity           identified                as       such          on     the         cover          page           hereof,          or     its      successor             in

          interest,        or        any     successor            trustee           appointed                 as herein               provided.


                                                                                                                                 Fee"
                         "Trustee             Fee":          As     set forth           under            "Trustee                              in    Schedule                C.




                                                                                                                        2
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                                                                                                                     INDEX NO. 650640/2020
NYSCEF DOC. NO. 3                     Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                                          22 of 50 NYSCEF: 01/28/2020




                                "Trust              Fund":                      The        corpus               of        the        trust              established                       hereby,                 consisting                      of:      (a)     the         Trust

           Assets               and         all     distributions                        thereon                on        or      after          the           first        day         of      the         month               following                  the      month              in

           which                the        Closing                Date              occurs,              (b)        all      of       the          Sponsor's                      right,            title         and          interest             in,     but          none          of

           Sponsor's                       obligations                          under,             the         Sponsor                      Agreement,                            (c)         the           Trust              Accounts                    and       (d)            any
           proceeds                   of the             foregoing.                                                                                                                                                                                                            .



                                "Trust              REMIC":                         Each           of the           Pooling                  REMIC                      and         the      Issuing                   REMIC.



           Section                3.                 Conveyance                              to        the      Trustee.                             In        consideration                           of         all     of         the          Securities                  issued

           hereunder,                      the      receipt                of     which                is hereby                acknowledged                                 by        the      Sponsor,                   the        Sponsor               does          hereby
           sell,      assign,                   transfer                and         convey               to    the         Trustee,                   in        trust         for       the         benefit               of        the     Holders,               all        of     the

           Sponsor's                      right,         title      and           interest              in     and         to the            Trust               Fund.



           Section                4.                REMIC                        Election.                     This            Series                shall             be     a Double                       REMIC                    Series.               The          Trustee

           shall       designate                         the      Pooling                REMIC                  Residual                        Interest                as the             sole         class            of     residual                 interest             in     the

           Pooling                REMIC                    and          shall          designate                 the         Residual                      Interest               in      the        Issuing              REMIC                    as the          sole        class

           of      residual                interest              in the             Issuing             REMIC.



           Section               5.                 Acceptance                            by           the      Trustee.                             By          its        execution                       of     this          Trust             Agreement,                        the

           Trustee               acknowledges                              receipt                of the        Trust             Fund                and            declares              that        it holds                 and         will        hold        the        Trust

           Fund            in     trust            for      the         exclusive                      use     and         benefit                   of        all     present               and        future                 Holders              pursuant                  to     the

           terms           of this              Trust            Agreement.                            The      Trustee                   represents                        and        warrants                  that      (a)        the        Trustee           holds             the
           Trust           Assets                  through                 the         facilities               of        the        applicable                         Depository,                          which              has             credited           the         Trust

          Assets                to        the      related               Depository                          Account,                     (b)        the         information                         relating                  to     the          Trust         Assets               set

          forth            on         the          Final           Data               Statement                     conforms                         to        information                          provided                    to        the       Trustee               by         the

           applicable                      Depository,                        (c)      the        Trustee                 acquired                   the         Trust            Assets              on         behalf              of     the         Trust       from             the

           Sponsor                   in     good               faith,           for      value,               and         without                  notice               or        knowledge                        of      any            adverse               claim,             lien,

          charge,                encumbrance                             or      security                interest               (including,                          without                 limitation,                   federal                tax      liens         or        liens

          arising               under              ERISA),                    (d)      except                as permitted                          in      this         Trust             Agreement,                           the        Trustee            has         not        and

          will       not,            in     any          capacity,                    assert           any      claim                or      interest                  in    the          Trust         Assets                 and          (e)     the      Trustee                 has

          not       encumbered                            or transferred                          its right,              title         or interest                     in the            Trust             Assets.



          Section                6.                 The           Securities.



                                                    (a)                    The          Securities                    will           be         designated                        generally                      as      the         Ginnie               Mae        REMIC
          Trust            1999-12.                      The        aggregate                     principal                  amount                   of        Securities                   that      may              be executed                       and      delivered                [
          under             this            Trust              Agreement                          is     limited                to         $200,000,000,                                  except                 for      Securities                      executed                  and

          delivered                    upon              registration                    of,       or        transfer                of,        or        in     exchange                     for,          or     in     lieu            of,      other         Securities.

          The        (i)        designation,                        (ii)         Original                 Class            Principal                       Balance                   (or        original                 Class             Notional                Balance),

          (iii)      Interest                   Rate,             (iv)           Principal                    Type,               (v)           Interest                    Type,             (vi)           Final              Distribution                       Date             and

          (vii)      CUSIP                      Number                  for         each          Class          are           set         forth           in        the      table            on      the             cover          page          of      the      1999-12                [
                                                                                                                                                                                                                                                                   Rates"
          Offering                    Circular                   Supplement,                            attached                  hereto                   as        Schedule                    B,         or          under             "Interest                                    in

          Schedule                    C.
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                                                                                                 INDEX NO. 650640/2020
NYSCEF DOC. NO. 3                Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                                     23 of 50 NYSCEF: 01/28/2020



                                                (b)                The            Class          RR         Securities              shall        be Certificated                              Securities.



                                                (c)                The             Increased                   Minimum                    Denomination                                 Class            shall          be        offered              in      the
           minimum                  denomination                            of:        $1,910,000                  in   Class           Notional                Balance                 for      Class          SA.


                                                (d)                Each                Class      of        Securities,              other           than         the           Class          listed          below             in     Section             6(e),
           shall     be        substantially                      in the           form          of the           related          Exhibit             attached                   hereto.


                                                (e)                Classes                B,      C,    D      and        G      shall      be       issued                in    uncertificated                      form             directly         to     the
           Trustee         for           Ginnie             Mae           MX           Trust          1999-12.



           Section             7.               Distributions                            to     Holders.                  On each               Distribution                       Date,          the      Trustee                (or        the    Paying
          Agent           on        behalf            of    the        Trustee)                shall         withdraw               the      Distribution                         Amount                from         the         Trust         Accounts
           in      accordance                    with            Section                 3.04          of      the        Standard               Trust                Provisions                   and          shall            distribute                 such
          Distribution                    Amount                  in the           following                  manner:



                                                (a)                The            Interest              Distribution                     Amount                  shall             be      allocated                 to        the       payment                of
          interest          currently                      due     on         each            Pooling              REMIC                 Subaccount                        at the          Interest             Rate             set     forth         in     the
                                                                                              Subaccount"
          definition                of     "Pooling                REMIC                                                    in     Section            2 hereof.



                                                (b)                The            Principal                 Distribution                  Amount                  (net           of     the      portion             thereof                 payable            as
          part      of     the           Trustee             Fee)            shall         be     allocated                to      the      payment                    of        principal               on      the        Pooling                REMIC
          Subaccounts                      in     a manner                        such         that         the      principal              amount                    of        each       Pooling               REMIC                   Subaccount
          will       at    all        times            equal               the         aggregate                  Class          Principal                 Balance                 of     the         corresponding                           Securities
          (other   than                   Securities                   of        the     Notional                  Class)           identified                   in        the        definition                of        "Pooling                 REMIC
          Subaccount"
                                           in    Section                  2 hereof.



                                                (c)                From                  the       aggregate                      amounts                   on             deposit               in        the            Pooling                  REMIC
          Subaccounts:



                                                                   (i)                   The           Fixed            Rate            Classes                 shall            receive                interest               for       the        related
          Accrual           Period              at the            respective                   Interest            Rates          set forth            in       Schedule                  B.



                                                                   (ii)                  The      Floating                Rate           and     Interest                  Only          Inverse               Floating                Rate        Classes
          shall      receive               interest              for        the         related             Accrual              Period          at the           respective                     Interest            Rates              in    effect          for
                                                                                                                                                                   Rates"
          such       Accrual               Period,               determined                      as set forth               under           "Interest                                     in     Schedule                 C.



                                                                   (iii)                 The       Notional                 Class           shall           receive                   interest           for      the          related             Accrual

          Period          at its          Interest               Rate            set     forth         in     Schedule               C on            its     Class               Notional               Balance,                 which             shall       be

          reduced          with   reductions    in the Class                                                Principal             Balances                 of    the            specified             classes             as set          forth        under
                              Class"                  C."
          "Notional                     in Schedule



                                                                  (iv)                   The           allocation                  of       principal                       distributions                       on          the           Classes              of
                                                                                                                                                                                                                                       Principal"
          Securities                 on      each            Distribution                        Date          shall        be       as        set     forth               under           "Allocation                      of                                  in
          Schedule               C.




                                                                                                                                    4
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                                                                                     INDEX NO. 650640/2020
NYSCEF DOC. NO. 3            Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                                 24 of 50 NYSCEF: 01/28/2020



                                           (d)                Any           amounts                 described                 in       Sections           3.04(k)               and           7.05(b)            of        the      Standard

           Trust       Provisions                 shall       be allocated                    to the         Residual                  Securities             in     accordance                      with      those             Sections.



                                           (e)                In the          event           that      a Class               RR        Security          is separated                        into     a Class              RP Security
           and     a Class           RI          Security            in      accordance                     with          Section             2.05       of        the    Standard                   Trust           Provisions,                  the

           Class       RP         Security             will          receive            all        distributions                      with         respect           to    the         Pooling                REMIC                 Residual

           Interest,         and       the          Class            RI      Security                will          receive              all       distributions                   with          respect               to     the      Issuing
           REMIC            Residual               Interest.



                                           (f)                Notwithstanding                           the        foregoing,                    distributions               on        any       Certificated                     Securities
           will    be made            on         the      Business                Day         following                 a Distribution                   Date.



           Section          8.            Modification                        of    Standard                      Trust              Previsiens.                   The     following                   modifications                       of the

           Standard          Trust         Provisions                     shall     apply            to the             Securities:                Notwithstanding                     anything                       to the        contrary
                                                                                                                                                                                    "PTC"
           contained     in the                  Standard                 Trust         Provisions,                     any      references               therein            to               or               to      "Participant's
                    Company"                                                                                                                              - Backed
           Trust                                   shall       be         deemed              to     refer         to     the        Mortgage                                       Securities                  Division                  of     The

           Depository              Trust          Company.



           Section          9.            Schedules                    and         Exhibits.                     Each           of     the       Schedules                and      Exhibits                  attached              hereto          or
           referenced             herein           is incorporated                       herein             by     reference.



           Section          10.           Double               REMIC                    Series          Administration.                                The         Pooling             REMIC                  will         pay      all        Trust

           REMIC            expenses               and        will         make          distributions                     on        the      Regular              Interests             of     the         Pooling              REMIC                 to
           the    Issuing         REMIC.                   The        Issuing            REMIC                   will      make            all     distributions                  on     the         Regular               Securities.
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                   INDEX NO. 650640/2020
NYSCEF DOC. NO. 3         Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                              25 of 50 NYSCEF: 01/28/2020




                                    IN     WITNESS         WHEREOF,                  the    Sponsor        and   the    Trustee      have     caused      this   Trust

         Agreersect           to   be duly      executed    by their          respective       officers     thereunto       duly     authorized        as of the   day
         and   year   first        above     written.




                                                                       SALOMON                 SMITH        BARNEY           INC.,      as Sponsor




                                                                   By:



                                                                       Its:




                                                                       STATE               STREET         BANK     AND       TRUST          COMPANY,
                                                                       as Trustee




                                                                   By:          __


                                                                       Its:
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                 INDEX NO. 650640/2020
NYSCEF DOC. NO. 3           Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                                26 of 50 NYSCEF: 01/28/2020



                                    IN   WITNESS             WHEREOF,              the   Sponsor      and   the   Trustee       have    caused     this   Trust

         Agreement          to     be    duly    executed      by   their    respective        officers     thereunto       duly    authorized      as of    the

         day   and   year        first   above    written.




                                                                      SALOMON                SMITH        BARNEY        INC.,      as Sponsor




                                                                      By:



                                                                      Its:   ___




                                                                      STATE          STREET        BANK       AND       TRUST          COMPANY,
                                                                      as Trustee




                                                                      By:                                               4(}&
                                                                                                                    u




                                                                                         6
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                          INDEX NO. 650640/2020
NYSCEF DOC. NO. 3              Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                                   27 of 50 NYSCEF: 01/28/2020




          STATE          OF      NEW YORK                                        )
                                                                                 : ss.:
          COUNTY               OF      NEW YORK                                  )




                        The      foregoing           instrument        was           acknowledged           before   me in the   County       of      New       York,   New
          York,               this         2 4
                                                            day             of            April,           1999,      by      / /A77/†ta          /   A   jfo     ah
                  Vid     fki              aewr                   _,   of    Salomon               Smith    Barney    Inc.,   a New        York       corporation,        on

         behalf      of the          corporation.




                                                                                               Notary        µblic




         My       Commission              expires:



                                                       MITHONY J. FERRARA
                                                 Nbtary Pubic, State of New Wet
                                                         No. XX-XXXXXXX
                                                   Qualified in Rockland County
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                              INDEX NO. 650640/2020
NYSCEF DOC. NO. 3         Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                              28 of 50 NYSCEF: 01/28/2020



         STATEOFMASSACHUSETTS                                       )
                                                                       :ss.:

         COUNTY           OF SUFFOLK                                )




                   The     foregoing          instruyent           was         acknowledged          before     me    in   the       Count      of   S   ffolk,

         Massachusetts,                this       37                       of        April,         1999,                                                         ,
                                                             day                                                 by
                                                    of     State       Street      Bank       and   Trust     Company,           a   Massachusetts        trust

         company,onbeha                f of the   company.




                                                                   NotaryPublic




         MyCommissionexpires:




                                                   Brian    Calabro

                                                   Notary     Public
                                My commi                    nires August        13, 2004




                                                                                          8
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                    INDEX NO. 650640/2020
NYSCEF DOC. NO. 3          Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                               29 of 50 NYSCEF: 01/28/2020



                                        LIST      OF    SCHEDULES                         AND        EXHIBITS


           Schedule         A:                 Copy    of the       Final       Data       Statement


           Schedule         B:                 Cover    Page    to        1999-12          Offering       Circular    Supplenient


           Schedule         C:                 Terms    Sheet        to     1999-12            Offering    Circular    Supplement




           Exhibit    A:                       Form    of   Class         A    Security

           Exhibit    AB:                      Form    of   Class         AB        Security

           Exhibit    AC:                      Form    of   Class         AC        Security

           Exhibit    FA:                      Form    of   Class         FA     Security

           Exhibit    FC:                      Form    of   Class         FC Security

           Exhibit    FD:                      Form    of   Class         FD     Security

           Exhibit    SA:                      Form    of   Class         SA Security

           Exhibit    RR:                      Form    of   Class         RR Security

           Exhibit    RI:                      Form    of   Class         RI   Security

          Exhibit     RP                       Form    of   Class         RP Security




                                                                                9
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                INDEX NO. 650640/2020
NYSCEF DOC. NO. 3      Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                           30 of 50 NYSCEF: 01/28/2020
          GNMA-1999-012-@FDS
                                                                                                                                                         Schedule A
                         Pool
                       Number/     Pool               Certificate   Maturity   OriginalPrincipalCurrentPrincipal      Current Current Current   Group    Depository
            CUSIP     PoolSuflix   Type   IssueDate     Rate         Date            Balance            Balance        WAC    WALA WARM           ID     Institution

          362161MZl   180476X      SF     19930801       7.500      20230815        820,839.00          327,739.06      8.000      68    288       1        PTC
          36217WFR8   205476X      SF     19920301       7.500      20220315        808,473.00          358,399.22      8.000      86    248       I        PTC
          36218DM75   219182X      SF     19921001       7.500      20221015        843,837.00          587,644.79      8.000      78    282       1        PTC
          36218DNH2   219192X      SF     19930701       7.500      20230715          26,842.00           20,558.91     8.000      69    289       1        PTC
          36218HNR1   222800X      SF     19920301       7.500      20220315        516,435.00          277,398.33      8.000      86    259       1        FrC
          36218YBG1   235939X      SF     19920201       7.500      20220215      1,014,260.00          555,107.31      8.000      87    254       1        PTC
          36220BUX9   273398X      SF     19930801       7.500      20230815        490,008,00          406,789.50      8,000      68    291       1        PTC
          36220TBL7   287243X      SF     19920901       7.500      20220815          37,554,00           20,502.31     8.000      80    275       1        PTC
          36223BQA1   302949X      SF     19920301       7.500      20220315        390,789.00          168,764.00      8,000      86    269       1        171'C
          36223PXV6   313992X      SF     19920901       7.500      20220915        982,597.00          265,254.73      8.000      80    278       1        PTC
          36223UC30   317890X      SF     19920501       7.500      20220515          25,000.00            4,976.62     8.000      84    245       1        PTC
          36223UJ58   318084X      SF     19920201       7.500      20220215        486,772.00          288,524.04      8.000      87    266       1        FTC
          36223VM94   319084X      SF     19920301       7.500      20220315      2,820,000.00        1,194,042.23      8.000      85    264       1        PTC
          36223WEQ    319743X      SF     19920201       7.500      20220215      3,111,986.00        1,432,413.48      8.000      87    265       1        PTC
          36223XA77   320530X      SF     19920901       7.500      20220915        980,000,00          521,246.17      8.000      79    276       1        PTC
          36224ALE9   322625X      SF     19920801       7.500      20220815        490,000.00          171,420.48      8.000      80    273       1        PTC
          36224AND9   322688X      SF     19920901       7.500      20220915        984,779.00          417,909.86      8.000      79    279       1        PTC
          36224BQZ5   323672X      SF     19930201       7.500      20230215         129,429.00           73,871.27     8.000      74    282       1        PTC
          36224DRT4   325498X      SF     19920301       7.500      20220315        494,921.00          342,238.72      8.000      86    268       1        PTC
          36224EQW    326369X      SF     19920801       7.500      20220815        254,104.00          105,662.54      8.000      82    244        1       PTC
          36224FZD5   327540X      SF     19930801       7.500      20230815          31,701.00           26,380.59     8.000      68    282        I       PTC
          36224GN87   328115X      SF     19920801       7.500      20220815        560,000.00          311,139.42      8.000      81    277        I       Pl'C
          36224GZ50   328464X      SF     19930201       7.500      20230215         184,283.00          114,863.82     8.000      74    275        1       FTC
          36224G7F9   328594X      SF     19920901       7.500      20220915         125,000.00           42,449.71     8.000      80    271       1        PTC
          36224HKF2   328894X      SF     19920801       7.500      20220815        980,000.00          397,515.15      8.000      81    254        1       PTC
          36224HMZ    328976X      SF     19930201       7.500      20230115        490,000.00          210,746.41      8.000      75    276        I       PTC
          36224JQ70   329978X      SF     19921201       7.500      20221215      1,015,000.00          531.561.31      8.000      76    269        1       PTC
          36224JUT7   330094X      SF     19930101       7.500      20230115        255,000.00           158,647.66     8.000      75    276        I       PTC
          362243V41   330135X      SF     19920801       7.500      20220815        780,000.00          415,244.56      8.000      80    260        1       PTC
          36224K5M7   331252X      SF     19930201       7.500      20230215        566,905.00          234,275.19      8.000      74    280        1       PTC
          36224LLH8   331628X      SF     19920901       7.500      20220915         180,959.00           70,645.97     8.000      79    269        I       FTC
          36224LMQ    331667X      SF     19920801       7.500      20220815        520,471.00          275,925.10      8.000      83    271        1       PTC
          36224METS   332346X      SF     19920801       7.500      20220815        615,674.00          283,652.73      8.000      81    268        1       FTC
          36224MEX    332350X      SF     19920901       7.500      20220915        595,000.00          307,112.25      8.000      80    270        1       PTC
          36224ME68   332357X      SF     19920901       7.500      20220915        224,224.00           124,211.85     8,000      79    277        1       PTC
          36224MMC    332555X      SF     19930401       7.500      20230415          61,861.00           29.906.85     8.000      73    284        1       PTC
          36224MP66   332645X      SF     19920801       7.500      20220815        360,687.00          210,530.79      8,000      81    266        I       PTC
          36224NGZ0   333316X      SF     19920901       7.500      20220915        475,000.00          252,553.65      8.000      79    260        1       PTC
          36224NTY9   333667X      SF     19930601       7.500      20230615          27,832.00           12,474.00     8.000      71    281        1       PTC
          36224NXR9   333788X      SF     19921201       7.500      20221115      1,015,419.00          416,608.89      8.000      77    278        1       PTC
          36224NX24   333797X      SF     19921201       7.500      20221215      1,015,346.00          636,742.43      8.000      76    281        1       lrTC
          36224N2Z5   333892X      SF     19920801       7.500      20220815         122,515.00           64,225.80     8,000      80    275        1       PTC
          36224RLJ1   336129X      SF     19930201       7.500      20230215      1,960,000.00          814,307.64      8.000      75    275        1       FTC
          36224RRV8   336300X      SF     19920801       7.500      20220815         510,000.00         200,178.68      8,000      80    270        1       PTC
          36224RSK6   336650X      SF     19921201       7.500      20221215        443,986.00          303,548.73      8.000      76    282        1       PTC
          36224SAP7   336714X      SF     19921201       7.500      20221215        471,099.00           191,797.75     8.000      76    280        1       PTC
          36224SDH2   336804X      SF     19920901       7.500      20220915         194,654.00          104,628.52     8.000      79    276        1       PTC
          36224SQE5   337153X      SF     19920901     . 7.500      20220915        246,529.00           126,553.36     8.000      79    265        1       PTC
          36224TQXI   338070X      SF     19930101       7.500      20230115         185,009.00           79,548.53     8.000      75    275        1       PTC
          36224T2H2   338376X      SF     19921201       7.500      20221215      4,080,000.00        1,690,717.03      8.000      76    270        1       PTC
          36224USG3   339019X      SF     19930901       7.500      20230915        600,000.00           190,321.09     8.000      68    292        1       PTC
          36224UT80   339075X      SF     19921201       7.500      20221215        898,817.00          432,860.48      8.000      77    264        I       PTC
          36224USH6   339348X      SF     19930201       7.500      20230215        503,655.00          238,59149       8.000      75    255        1       PTC
          36224VZH1   340144X      SF     19930201       7.500      20230215        272,545.00           110,656.73     8.000      75    278        1       FTC
          36224V6EO   340269X      SF     19921201       7.500      20221115      2,080,000.00        1,292,024.30      8.000      77     273        1      PTC
          36224WUK    340886X      SF     19921201       7.500      20221215        446,247.00           198,071.61     8.000      76     275        1       PTC
          36224WUN    340889X      SF     19930101       7.500      20230115         536,792.00         226,443.89      8,000      75     278        1       PTC
          36224W6K4   341174X      SF     19930101       7.500      20230115         145,000.00           77,874.89     8.000      75     276       1        FTC
          36224W7E7   341193X      SF     19930201       7.500      20230215         160,069.00           88,054.26     8,000      75     278        I       PTC
          36224YGS2   342320X      SF     19921201       7.500      20221215      1,020,000.00          484,770.31      8.000      76     267        I       FTC
          36224Y3W7   342913X      SF     19930101       7.500      20230115         187,384.00          109,154.98     8.000      76     280        1       PTC
          36203ARVO   343500X      SF     19930201       7.500      20230215         $10,000.00         203,158.51      8.000      74     273        1       PTC
          36203B3Q5   344707X      SF     19930201       7.500      20230215         110,089.00           47,805,70     8,000      75     263        1       PTC
          36203DSW    346233X      SF     19930201       7.500      20230215      2,013,744.00        I,242,563.14      8.000      75     270        1       PTC
          36203DS27   346237X      SF     19930201       7.500      20230215         378,244.00          190,760.38     8.000      74     271        I       PTC
          36203EWA    347241X      SF     19970301       7.500      20270315         100,043.00           69,088.37     8.000      26     329        1       PTC
          36203E2HO   347376X      SF     19930501       7.500      20230415        615,041.00           342,814.39     8.000       72    275        1       PTC
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                     INDEX NO. 650640/2020
NYSCEF DOC. NO. 3      Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                           31 of 50 NYSCEF: 01/28/2020
         GNMA-1999-012-@FDS
                                                                                                                                                              SchedulcA
                        Pool
                      Number/     Pool                   Certificate   Maturity   OriginalPrincipalCurrentPrincipal       Current   Current Current   Group   Depository
           CUSIP     PoolSuffix   Type   IssucDate         Rate         Date           Balance             Balance         WAC      WALA WARM           ID    Institution

         36203FZMO     348248X    SF     19930901           7.500      20230915        117,808.00            78,592.86      8.000        67    282       1       PTC
         36203F2L8     348279X    SF     19931001           7.500      20231015        544,346.00           294,538.60      8.000        67    283       1       PTC
         36203HHKO     349534X    SF     19930201           7.500      20230215      1,960,931.00           767,451.25      8.000        75    276       1       FTC
         36203HHM      349536X    SF     19930201           7.500      20230215      1,960,361.00           838,997.48      8.000        74    279       1       PTC
         36203JLZ8     350144X    SF     19930601           7.500      20230615         98,440.00            49,005.06      8,000        71    286       I       PTC
         36203JS32     350738X    SF     19930701           7.500      20230715      1,984,965.00           940,600.28      8.000        69    278       1       lYl'C
         36203JUM7     350788X    SF     19930701           7.500      20230715        125,777.00            64,946.15      8.000        69    285       1       PTC
         36203KG57     351320X    SF     19931101           7.500      20231115        641,142.00           410,040.41      8.000        66    279       1       PTC
         36203KQF4     351554X    SF     19931001           7.500      20231015        123,500.00            83,596.60      8.000        66    280       1       PTC
         36203KWZ      351764X    SF     19930501           7.500      20230515        333,330.00           144,724.56      8.000        71    284       1       FTC
         36203LWF5     352646X    SF     19930401           7.500      20230415        107,021.00            59,023.88      8.000        72    268       1       FTC
         36203MBP4     352946X    SF     19940401           7.500      20240415        482,332.00           306,913.15      8.000        61    288       1       PTC
         36203M6D7     353768X    SF     19970801           7.500      20270815      2,801,550.00         1,723,163.73      8.000        21    337       1       PTC
         36203M6R6     353780X    SF     19970801           7.500      20270815      2,701,395.00         1,971,853.21      8.000        21    336       1       FTC
         36203NA73     353830X    SF     19970901           7.500      20270915      3,428,459.00        2,309,281.59       8.000        20    338       I       PTC
         36203NQ27     354273X    SF     19930801           7.500      20230815        646,486.00           299,572.04      8.000        68    271       1       PTC
         36203NRK6     354290X    SF     19930501           7.500      20230515      1,179,878.00           685,455.26      8.000        71    283       1       FTC
         36203STC1     357947X    SF     19931001           7.500      20231015      1,008,276.00           426,428.09      8,000        67    290       1       PTC
         36203SUT2     357994X    SF     19930901           7.500      20230915        489,992.00           206,495.50      8.000        67    288       I       FTC
         36203SX44     358099X    SF     19930701           7.500      20230615      1,471,788.00           786,971.87      8.000        70    289       1       PTC
         36203TCQ6     358379X    SF     19930601           7.500      20230615        488,982.00           224,648.95      8.000        70    288       1       PTC
         36203TXZ3     358996X    SF     19930601           7.500      20230615         34,599.00              9,201.92     8.000        70    281       1       FTC
         36203TYBS     359006X    SF     19930701           7.500      20230715        163,616.00            59,914.85      8.000        69    290       1       FIC
         36203UB35     359258X    SF     19930701           7.500      20230715         26,125.00            12,640,48      8,000        69    281       1       PTC
         36203WQS      361465X    SF     19930801           7.500      20230815         83,000.00            45,897.07      8.000        69    280       1       FTC
         36203WWQ      361655X    SF     19930801           7.500      20230815        490,008.00           210,920.01      8.000        68    290       1       FTC
         36204HGH7     370200X    SF     19931201           7.500      20231215      1,062,908.00           500,802.09      8.000        64    273       1       FTC
         36204H2Q2     370783X    SF     19940501           7.500      20240515        377,806.00           288,205.17      8.000        59    291       1       PTC
         362041J16     371165X    SF     19931001           7.500      20231015        314,757.00           189,857.40      8.000        67    290       1       FTC
         36204KEX7     371950X    SF     19931001           7.500      20231015        421,710.00           283,563.50      8.000        67    267       I       PTC
         36204VGM      381004X    SF     19940601           7.500      20240615        145,027,00            75,911.90      8.000        60    298       1       FTC
         36205NP67     395645X    SF     19970401           7.500      20270415        621,387.00           383,421.77      8.000        25    335       1        PTC
         36205P6PI   · 396978X    SF     19970101           7.500      20270115        363,852.00           261,413.38      8.000        27    331       1       FTC
         36205SDU6     398915X    SF     19%l001            7.500      20261015        390,144.00           247,864.04      8.000        31    324       1       FTC
         36205SFH3     398968X    SF     19961101           7.500      20261115        413,453.00           278,399.56      8.000        30    327       I       PTC
         36205SM93     399184X    SF     19970301           7.500      20270315      2,336,120.00         1,206,640.93      8.000        26    329       1       FTC
         36205SQK4     399258X    SF     19970401           7.500      20270415      4,202,767.00        3,055,899.97       8.000        24    332       1       FTC
         36206AWZ      405764X    SF     19960501           7.500      20260515        445,758.00           352,832.82      8.000        36    322       1       FTC
         36206DD95     407928X    SF     19960901           7.500      20260915        696,521.00           464,282.44      8.000        31    322       1       PTC
         36206DPV3     408236X    SF     19960301           7.500      20260315        289,886.00           202,830.54      8.000        37    320       I       PTC
         36206JKQ6     412603X    SF     19960501           7.500      20260515        683,060.00           402,406,50      8,000        35    320       1       PTC
         36206JLQ5     412635X    SF     19960701           7.500      20260715      4,671,208.00        2,929,604.10       8.000        34    322       1       FTC
         36206LM89     414483X    SF     19961201           7.500      20261215        764,349.00           486,239.99      8.000        28    331       I       PTC
                                                     '
         36206M'lV     415565X    SF     19971101           7:500      20271115        278,665.00           205,506.85      8.000        17    342       1       PTC
         36206PGBO     416994X    SF     19971201           7.500      20271215      3,206,732.00        2,115,881.91       8.000        16    338       I       FTC
         36206PZ78     417566X    SF     19960601           7.500      20260615        462,209.00           206,037.77      8.000        34    322       I       PTC
         36206UPY9     421739X    SF     19960601           7.500      20260615      5,893,022.00         3,733,361.79      8.000        34    321       1        PTC
         36206VUM      422788X    SF     19960501           7.500      20260515      1,339.623.00           624,409.12      8.000        36    321       1        FTC
         36206VYX9     422926X    SF     19960601           7.500      20260615      3,720,199.00        2,002,651.24       8.000        34    322       1        PTC
         36206V6T9     423082X    SF     19970801           7.500      20270815      3,362,281.00        2,324,774.86       8.000        21    336       1        PTC
         36206WQ24     423573X    SF     19960601           7.500      20260615        714,435.00           280,646.11      8.000        34    320        1       PTC
         36206W3P8     423906X    SF     19960701           7.500      20260715     10,433,288.00        6,424,015.60       8.000        34    322        1       PTC
         36206YFF3     425066X    SF     19961201           7.500      20261215        410,615.00           240,767.09      8.000        28    329       1        PTC
         36207ALGS     426127X    SF     19960701           7.500      20260715        843,716.00           443,611.26      8.000        34    320       1        FTC
         36207ALY6     426143X    SF     19960501           7.500      20260515        715,252.00           470,002.88      8.000        36    321        1       FTC
         36207AL34     426146X    SF     19960501           7.500      20260515      3,980,572.00        2,344,418.30       8.000        35    320        1       PTC
         36207AL59     426148X    SF     19960601           7.500      20260615        413,588.00           254,820.92      8.000        35    321       1        FTC
         36207AS86     426343X    SF     19971201           7.500      20271215        414,478.00           249,748.80      8.000        16    339       1        PTC
         36207AS94     426344X    SF     19971201           7.500      20271215      1,999.390.00        .1,489,141.13      8.000        16    341       1        PTC
         36207BKDI     426992X    SF     19960501           7.500      20260515      7,148,513.00         5,085,554.51      8.000        35    321       1        PTC
         36207BUE8     427281X    SF     19971101           7.500      20271115        572,484.00           428,529.66      8.000         17   342        1       FTC
         36207DBE5     428537X    SF     19960801           7.500      20260815      1,352,627.00           614,816.81      8.000        33    320        I       FTC
         36207ERQ9     429895X    SF     19970401           7.500      20270415         25,605.00             14,754.02     8.000        25    333        1       PTC
         36207E4Q4     430231X    SF     19970901           7.500      20270915      2,977,636.00         1,870,919.69      8.000        20    339        1       PTC
         36207FZT1     431054X    SF     19960801           7.500      20260815      8,319,099.00        4,415,944.96       8.000        33    325        1       FTC
         36207GG78     431422X    SF     19961001           7.500      20261015      3,554,571.00         1,919,171.07      8.000        31    326        1       FTC
         36207GWM      431852X    SF     19961201           7.500      20261215        451.840.00           272,208.82      8.000        29    328        1       FTC
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                 INDEX NO. 650640/2020
NYSCEF DOC. NO. 3     Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                          32 of 50 NYSCEF: 01/28/2020
          GNMA-1999.012-@FDS
                                                                                                                                                           ScheduleA
                         Pool
                       Number/     Pool                Certificate   Maturity   OriginalPrincipalCurrentPrincipal      Cunent    Current Current   Group   Depository
            CUSIP     PoolSuflix   Type   IssueDate      Rate         Date           Balance             Balance        WAC      WALA WARM          ID     institutica

          36207HDBO   432198X      SF     19961101       7.500       20261115        487,160.00          267,499.85      8.000        29    328      1        PTC
          36207HFZ5   432284X      SF     19970101       7.500       20270115        627,881.00          281,523.10      8.000        27    329      I        PTC
          36207HHAS   432325X      SF     19970101       7.500       20270115        605,186.00          277,025,09      8.000        27    332      1        PTC
          36207HMQ    432467X      SF     19970401       7.500       20270415      1,355,677.00          832,156.39      8.000        24    335      1        FI'C
          36207HNQ6   432499X      SF     19970501       7.500       20270515        390,852.00          234,639.71      8.000        23    335      1        PTC
          36207HS32   432638X      SF     19960501       7.500       20260515      4,605,151,00        2,803,343.40      8.000        36    320      1        PTC
          36207H2G1   432875X      SF     19960601       7.500       20260615      1,114,240.00          616,163.11      8.000        34    322      1        PTC
          36207H6G7   432971X      SF     19961201       7.500       20261215        293,038.00          198,765.52      8.000        28    329      1        PTC
          36207JBY8   433055X      SF     19960701       7.500       20260615      2,541,050.00        1,487,210.37      8.000        34    321      1        FTC
          362071HJ5   433233X      SF     19961201       7.500       20261215        515,113,00          272,916.96      8.000        29    327      1        PTC
          36207JHZ9   433248X      SF     19961001       7.500       20260915      2,318,262.00        1,335,722.20      8.000        31    323      1        PTC
          36207JNN9   433397X      SF     19970101       7.500       20270115        381,097.00          247,074.96      8.000        28    327      1        PTC
          36207JNT6   433402X      SF     19970201       7.500       20270115      1,359,375.00          799,l58.67      8.000        27    328      1        Irl'C
          36207JP98   433448X      SF     19970201       7.500       20270215      1,775,412.00        1,227,345.10      8,000        26    330      I        PTC
          36207JSS3   433S29X      SF     19980101       7.500       20280115        371,127.00          237,528.57      8.000        16    343      1        FTC
          36207JUV3   433596X      SF     19980201       7.500       20280215      3,108,560.00        2,028,453.77      8.000        15    344      I        FTC
          36207JV26   433633X      SF     19980301       7.500       20280315      2,780,508.00        2,009,853.45      8.000        14    345       1,      FTC
          36207MBL9   435743X      SF     19970101       7.500       20270115        943,251.00          540,246.86      8.000        27    332       1       PTC
          36207MBX    435754X      SF     19970101       7.500       20270115        839,260.00          556,349.59      8.000        27    330       1       FTC
          36207MCC    435767X      SF     19970201       7.500       20270215      4,122,577.00        2,215,015.93      8.000        26    330       1       PTC
          36207MEG    435835X      SF     19970401       7.500       20270415      1,283.606.00          774,322.97      8.000        24    334       1       PTC
          36207MFY7   435883X      SF     19970601       7.500       20270615        438,512.00          214,032.74      8.000        22    337       1       PTC
          36207MNU    436103X      SF     19980101       7.S00       20280115        978,695.00          696,436.22      8.000        16    342       1       FTC
          36207MSF4   436218X      SF     19980201       7.500       20280215      1,587,418.00        1,246,980.75      8.000        15    344       1       FTC
          36207MTX    436266X      SF     19980301       7.500       20280315      9,399,229.00        6,248,819.20      8.000        14    344       1       FTC
          36207M6D3   436568X      SF     19970101       7.500       20270115        370,000.00          237,619.09      8.000        28    328       1       FTC
          36207NFZ2   436784X      SF     19970501       7.500       20270515      2,089,069.00        1,498,063.59      8.000        24    333       1       PTC
          36207N2XI   437390X      SF     19971001       7.500       20271015         25,680.00         . 16,046,04      8.000        19    339       1       PTC
          36207PSA8   438013X      SF     19961201       7.500       20261215        578,818.00          365,332.79      8,000        28    332       I       FTC
          36207QKY2   43871IX      SF     19970401       7.500       20270415      2,036,603.00        1,270,873.06      8.000        24    330       1       FTC
          36207QWU    439059X      SF     19970301       7.500       20270315        353,500.00          243,514.65      8.000        25    330       I       PTC
          36207QZD2   439140X      SF     19961201       7.500       20261215         29,462.00            16,058.88     8.000        28    326       1       PTC
          36207QZV2   439156X      SF     19970201       7.500       20270215        653,827.00          482,062.36      8.000        26    324       1       PTC
          36207RFK6   439470X      SF     19961201       7.500       20261215      2,368,425.00        1,418,183.07      8.000        28    327       1       FTC
          36207RFWO   439481X      SF     19970101       7.500       20270115      2,258,363.00        1,357,177.65      8.000        27    329       I       PTC
          36207RMR    43%68X       SF     19%l001        7.500       20261015      2,454,078.00        1,397,513.47      8.000        31    325       1       FTC
          36207SG49   440419X      SF     19970401       7.500       20270415        591,439.00          275,301.09      8.000        25    332       I       FTC
          36207SK93   440520X      SF     19970101       7.500       20270115      3,298,597.00        2,270,272.12      8.000        27    326       1       PTC
          36207S2Y8   440991X      SF     19961001       7.500       20261015        455,741.00          295,365.04      8.000        30    326       1       PTC
          36207TE23   441253X      SF     19961001       7.500       20261015        629,486.00          357,523.49      8.000        30    325       1       FTC
          36207TG62   441321X      SF     19961101       7.500       20261115         26,074.00            14,235.79     8.000        29    329       I       FTC
          36207T4Y4   441939X      SF     19961201       7.500       20261215        733,239.00          393,074.58      8.000        28    327       1       PTC
          36207UD88   442127X      SF     19961101       7.500       20261115         29,459.00            16,003.95     8,000        30    326       I       FTC
                                                   -
          36207UEE4   442133X      SF     19961101       7:500       20261115      5,581,289.00        3,319,675.13      8.000        30    326       1       PTC
          36207UGAO   442193X      SF     19961201       7.500       20261215      3,407,958.00        1,954,779.66      8.000        28    326       1       FTC
          36207UJ74   442286X      SF     19970101       7.500       20270115      1,152,362.00          690,868.84      8.000        28    327       1       PTC
          36207UQV3   442468X      SF     19970301       7.500       20270315        354,148.00          216,347.49      8.000        26    331       1       PTC
          36207UW79   442670X      SF     19970301       7.500       20270315        629,536.00          393,058.30      8.000        25    331       I       PTC
          36207V6K7   443774X      SF     19971201       7.500       20271215        403,907.00          264,310.54      8.000        17    341       1       FTC
          36207V6US   443783X      SF     19971201       7.500       20271215      1,043,247.00          616,108.34      8.000        17    340       1       PTC
          36207WW6    444469X      SF     19970701       7.500       20270715      1,062,470.00          752,599.62      8.000        21    337       1       PTC
          36207XS94   445244X      SF     19971101       7.500       20271115      1,006,831.00          585,136.40      8.000        17    343       1       PTC
          36207XYJ5   445413X      SF     19970201       7.500       20270215        468,706.00          290,919.57      8.000        26    331       I       FTC
          36207YBJ8   445641X      SF     19970501       7.500       20270515        404,600.00          251,105.77      8.000        23    335       I       PTC
          36207YE63   445757X      SF     19970301       7.500       20270315        315,529.00          225,936.74      8.000        25    332       1       PTC
          36207YQC7   446051X      SF     19970401       7.500       20270415        268,313.00          213,996.80      8.000        24    330       1       FTC
          36208CNS2   446901X      SF     19970401       7.500       20270415        362,171.00          270,230.03      8.000        24    333       I       FTC        .
          36208CPEl   446921X      SF     19970601       7.500       20270615        351,624.00          251,278.64      8.000        23    321       1       Flt
          36208CWV    447160X      SF     19970501       7.500       20270515      5,393,269.00        2,669,810.38      8.000        23    332       1       PTC
          36208C7L5   447399X      SF     19970701       7,500       20270715        465,255.00          253,556.10      8.000        22    334       1       FTC
          36208DA54   447428X      SF     19970701       7.500       20270715      2,905,620.00        2,110,436.91      8.000        21    334       1        FTC
          36208DBA2   447433X      SF     19970701       7.500       20270715        982,221.00          600,977.66      8.000        21    336       1       Plc
          36208DB38   447458X      SF     19970301       7.500       20270315      1,349,444.00          804,166.94      8.000        25    331       1        FTC
          36208DFW    447581X      SF     19970501       7.500       20270515        432,287.00          281,816.40      8.000        23    333       1       FTC
          36208DJ97   447688X      SF     19970701       7.500       20270715        812,327.00          504,793.16      8.000        22    335       1        PTC
          36208ETX1   448866X      SF     19971001       7.500       20271015      1,314,938.00          877,238.49      8.000         19   337       1        PTC
          36208EW25   448965X      SF     19970801       7.500       20270815      1,735,762.00        1,018,704.68      8.000        21    336                PTC
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                INDEX NO. 650640/2020
NYSCEF DOC. NO. 3     Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                          33 of 50 NYSCEF: 01/28/2020
          GNMA-1999-012-@FDS
                                                                                                                                                         Schedulc A
                        Pool
                      Number/      Pool                Certificate   Maturity   Original Principal Current Principal Current   Current Current   Group   Depository
            CUSIP    Pool Suffix   Type   Issue Date     Rate         Date            Balance           Balance       WAC      WALA WARM           ID    Institution

         36208E6W8   449185X       SF     19971001        7.500      20271015      2,922,252.00       1,948,751.29     8.000        19    339      1        FTC
         36208FAF7   449206X       SF     19980101        7.500      20280115      2,687,854.00       1,974,325.20     8.000        17    340      I        FTC
         36208GQ43   450575X       SF     19970601        7.500      20270615      2,845,650.00       1,847,953.61     8.000        22    335      1        PTC
         36208HLBO   451322X       SF     19970701        7.500      20270715      2,039,432.00       I,330,952.45     8.000        22    334      1        PTC
         36208HSL1   451523X       SF     19971001        7.500      20271015        305,018.00         219,458.63     8,000        18    339      1        FTC
         36208HTY2   451567X       SF     19970701        7.500      20270715        433,785.00         280,793.74     8.000        21    337      I        PTC
         36208HUL8   451587X       SF     19970801        7.500      20270815        372,606.00          259,041.92    8.000        20    337      1        FTC
         3620833C4   452695X       SF     19971101        7.500      20271015      1,058,127.00          585,814.42    8.000        18    340      I        FTC
         36208KE47   452955X       SF     19971201        7.500      20271215        391,468.00         263,064.34     8.000        16    342      I        PTC
         36208KR43   453307X       SF     19970901        7.500      20270915        363,957.00         220,038.45     8.000        19    339      I        PTC
         36208KSP5   453326X       SF     19970901        7.500      20270915      4,129,694.00       2,351,786.40     8.000        19    338      I        FTC
         36208KTG4   453351X       SF     19971001        7.500      20271015        357,876.00         226,392.87     8.000        19    339      1        FTC
         36208KT33   453370X       SF     19971001        7.500      20271015        446,715.00         260,295.36     8.000        18    337      I        PTC
         36208K4T3   453634X       SF     19970901        7.500      20270915        532,051.00          389,137.83    8.000        19    339      I        PTC
         36208MFT7   454778X       SF     19970901        7.500      20270815        688,335.00          350,599.21    8.000        20    338      1        PTC
         36208M4R3   455432X       SF     19970801        7.500      20270815          28,356.00          11,009.53    8.000        20    333      I        PTC
         36208NAR4   455516X       SF     19970901        7.500      20270915        387,582.00          204,156.23    8.000        20    338      1        FTC
         36208PEN4   456541X       SF     19970901        7.500      20270915      2,692,046.00       1,817,086.85     8.000        19    339      1        FTC
         36208PKY3   456711X       SF     19980301        7.500      20280215      2,108,099.00       1,204,722.97     8.000        14    337      I        PTC
         36208PLK2   456730X       SF     19980301        7.500      20280315      1,348,657.00          865,737.78    8.000        13    346      I        FTC
         36208P4W5   457237X       SF     19971001        7.500      20271015      2,457,401.00       1,754,344.42     8.000        18    337      1        PTC
         36208QDZ6   457420X       SF     19970901        7.500      20270915        499,472.00          273,784.40    8.000        19    340      1        PTC
         36208QD94   457428X       SF     19970901        7.500      20270915        409,674.00          252,827.34    8.000        19    339      I        FTC
         36208RCZ5   458288X       SF     19971001        7.500      20271015          25,859.00          16,479.38    8.000        19    340      1        PTC
         36208RR89   458711X       SF     19971101        7.500      20271115        535,213.00          387,061.39    8.000        17    330       I       FTC
         36208RST2   458730X       SF     19971101        7.500      20271115        380,970,00          294,803.72    8.000        17    337       I       PTC
         36208S4T6   459934X       SF     19980201        7.500      20280215      2,497,668.00       2,055,340.21     8.000        15    344      1        PTC
         36208TWG    460647X       SF     19971201        7.500      20271215          31,504.00          16,581.67    8.000        16    342       I       PTC
         36208UHQ3   461139X       SF     19971201        7.500      20271215         826,511.00         426,348.01    8.000         16   343       1       FTC
         36208UJN8   461169X       SF     19971201        7.500      20271215        804,639.00          484,420.04    8.000        16    339      1        PTC
         36208UW86   461571X       SF     19971101        7.500      20271115      3,677,299.00       2,426,189.10     8.000        17    340       I       PTC
         36209EEP3   469142X       SF     19980301        7.500      20280215        495,000.00          224,982.54    8.000         14   344       I       PTC
         36209KXTO   474190X       SF     19980501        7.500      20280515        559,275.00          341,945.32    8.000        13    338       1       PTC
         36225ART9   780498X       SP     19970101        7.500      20270115     23,699,360.00      14,229,731.60     8,000        39    320       I       FTC
         36225ATB6   780546X       SP     19970401        7.500      20270415     15,249,262.00       9,821,904.02     8.000        30    329       1       PTC
         36225AUDO   780580X       SP     19970601        7.500      20270615      8,166,202.00       5,090,159.07     8.000        28    331       1       FTC
         36225AYM    780716X       SP     19980201        7.500      20280215      2,932,754.00       1,956,403.27     8.000        31    326       I       PTC

                                                                                 333,661J43.00     200,032,000.94
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                                      INDEX NO. 650640/2020
NYSCEF DOC. NO. 3                           Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                                                34 of 50 NYSCEF: 01/28/2020
      Offering     Circular                   Supplement
      (To     Base    Offering                          Circular          dated       March        1,    1999)
                                                                                                                                                                                     Schedule        B
                                                                                              $200,000,000

                                      Government                                       National                       Mortgage                    Association


                                                                                    GINNIE                                 MAE®
                                               .    .

                                                                          Guaranteed             REMIC             Pass-Through         Securities
                                                                                                  and      MX        Securities
                                                                                   Ginnie        Mac       REMIC           Trust    1999-12



     Ginnie   Mae REMIC    Trust    1999-12    Guaranteed    REMIC  Pass-Through       Securities   (the    "Securities")       represent      interests    in
     Ginnie   Mae REMIC Trust      1999-12    (the "Trust").   The assets  of the Trust     (the "Trust    Assets")       consist    primarily     of Ginnie
     Mae Certificates   guaranteed     pursuant    to Ginnie  Mae programs    for first lien, single-family,     fixed rate, residential          mortgage
     loans  (the "Trust  MBS").

     Guaranteed        REMIC Pass-Through        Securities      ("REMIC    Securities")    specified   herein may, upon notice      and payment        of an
     exchañÿe     fee, be exchanged        for one or more Classes          (each,    an "MX Class")      of Modifiable    and Exchangeable      Securities
                                                                                                                      Exchange"
      ("MX    Securities")    as described     under "Descripticñ        of the Securities-Modification        and                herein. In addition,      as
     described    herein,   Classes   of MX Sacürities        are exchangeable       for one or more specified     REMIC Classes.     Unless   the context
                                          "Securities"                                                                               "Classes"
     requires   otherwise,     the term                     includes    REMIC Securities      and MX SamriHac         and the term                 includes
     Classes    of REMIC Securities       and MX Securities.

     The Classes    listed in the table below and the MX Classes                 are offered    pursuant     to this Offering    Circular  Supplement                                    and the
     8ase Offering     Circular.   Unless   indicated   ath6rwiss,     capitalized    terms used herein shall have the iGGãrdñgs assigned                                                to them
     in the glossary      attached     as Appendix      II to the Base Offering          Circular.    For a discussion         of certain     material                                  risks   in
     connection                                    of the                       see   "Risk                                               Considerations"
                     with     the   purchase                 Securities,                         Factors-Class          investment                                                             on
     page    S-12 of this Supplement.
    GINNIE MAE GUARANTEES     THE TIMELY    PAYMENT   OF PRINCIPAL    AND INTEREST    ON THE SECURITIES.          THE
    GINNIE MAE GUARANTY    IS BACKED    BY THE FULL FAITH  AND CREDIT     OF THE UNITED  STATES      OF AMERICA.
    THE SECURITIES ARE EXEMPT     FROM THE REGISTRATION      REQUIREMENTS     OF THE SECURITIES       ACT OF 1933
    AND CONSTITUTE  EXEMPTED    SECURITIES    UNDER THE SECURITIES     EXCHANGE    ACT OF 1934.
                                                                                           (Cover conrmued onnext pagey

                                                                                                        intessee        Princ        interees                        ute as4A%            cu8IP          .
    cIsse                                                                         Botance(2)              Rate          Type         Type(3)          Datu(4)         (inyeare)(s)       Nunher
    A       . ............,.........................                            $ S.000.000               6.50%          sEo            FlX       Novemoer 2027             3.8        3837H14G3
    AB    ...      . . .. . ...........................                             S.000.000             6.00           SEQ            FlX       November 2027             3.8        3837H14H1
    AC      .............             .........................                    40.125.714             6.25           SEO          ' FlX       Novernber2027             3.8        3837H14J7
    B(11 .. .......           ............            ................              2.S00.000             6.25           SEQ            Ft×          May 2028              12.0        3837H14K4
    C(1)    .......................................                                 1.500.000             6.25           SEQ            FIX       September 2028           14.0        3837H14L2
       t
    Ot l ,.........,............................                                    1,500.000             6,25           SEo            FlX        January 2029           16.3         3837H14MO
    FA    . ......................................                                 72.857.143              (6)           SEQ            FLT         April 2D29              4.7        3837H14N8
    FC    .. ....................................                                  50,000.000              (6)           SEQ            FLT          Apni 2029              6.2        3837H14P3 .
    Fo    ........         , ...,....,           ,. ..........,,..,.               20.000.000              (6)           SEO            FLT        February 2029            4.9        3837H14Q1
       t
    Gi s ....................-...................                               .   1,517.143             6.25           SEO            FlX          April 2029           21.0         3637H14R9
    SA    ...        ......       ........,..................                     142.857.143              (6)         NTL(STP)      INV/lO          April 2029             5.2        3837H14S7
    ReeMust                                                                 .
    RR      .....      .... . ..........................                                     O           0.00              NPR        NPR            Apri42029              -          3837H14X6

    ( T I Denotes a Class which is exqhangeable for an MX Class. Size" See Exhitnt
                                                                                     A to this Supplement for adescription of the MX Class.
                                                                                                                                                        "NTL"
    (2) Subgect toincrease as describedunder        '1ncreasein         in this Supplement. Theamount shown for the Notional Class (±5t5d            by         under
          Pnncipal Type) is its original Class Notional Balance and does not represent principal that will be paid.
                                    Types"
    (3) As defined under "Class              in AppendiX ItotheBase    Offenng Circular. The typeof Class withwhichthe        ClassNotional Balance of Class SA will
          be reduced is indicated in parentheses.                                       Date"
    (4) See '"rield, Matunty and Prepayment Considerations-Final          Distnbution          in this Supplement,
    15) Determined as describedunder"Yield,        Maturityand Prepayment Considerations"in         this Supplement.Prepayments    willnotoccur at the assumed rate
          shown or at any otherconstantrate,     and theactual Warghieu AverageLivesof        anyor allof the Classesarelikely   todiffer from those shown, perhaps
          significantly.    .                                                                                                                          Rates''
    ,6) The Floating Rate and interest Only Inverse Roating Rate Classes will bear interest as described under "Terms Sheet-Interest                           in this
          Supolernent.
          The Securities      are being   offered by Salomon    Smith    Barney  Inc. (the "Sponsor")    and Blaylock    & Partners,  L.P. (the
     Co-Sponsor")        from time to time in ñêgotiatéd     transactions     at varying  prices to be determined     at the time of sale, plus
    accrued   interest    from April 1, 1999. on the Fixed Rate Classes         and from April 16, 1999, on the Floating      Rate and iriterest
    Only inverse    Floating     Rate Classes.
          The Securities  are offered  subject    to receipt and acceptance          by the Sponsor,    to prior sale and to the Sponsor's        right to
    reiect any order in whole or in part and to withdraw,        cancel      or modify the offer without    notice.   It is expected     that the Regular
    Secunties  will be ready for delivery    in Book-Entry   Form through       the facilities of the Book-Entry     Depository      (as defined  herein)
    and that the Residual    Secunties    win be delivered   in certificated     form to the offices   of the Sponsor       in New York, New York, on
    or about  Apnt 30. 1999,


    Salomon                            Smith                     Barney                                                                 Blaylock                 &   Partners,            LP.
                                                                 The     date     of this   Offering      Circular     Supplement      is April   26,   1999.
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                                                                          INDEX NO. 650640/2020
NYSCEF DOC. NO. 3        Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                             35 of 50 NYSCEF: 01/28/2020

                                                                                                                                                                                                                                         Schedulo       C
                                                                                     GINNIE                   MAE      REMIC    TRUST                                 1999-12
                                                                                                                    TERMS    SHEET

                              This         terms         sheet           (the         "Terms              Sheet")      contains    selected    information                                                for     quick         reference
                    only.   Prospective      investors                                     should          read   this    Supplement,       particularly                                            "Risk           Factors-Class
                                    Considerations,"
                    Investment                                                             and         the Base Offering        Circular    for further                                            information.

                    Sponsor:                   Salomon            Smith          Barney                Inc.

                    Trustee:                   State     Street          Bank         and         Trust            Company

                    Tax           Administrator:                        The      Trustee

                    Closing              Date:           April          30,     1999

                    Distribution                   Date:           The          16th        day         of     each            month           or, if the           16th         day    is not            a Business            Day,           the
                    first         Business             Day       thereafter,                commencing                          in    May        1999.


                    Trust           Assets:
                                                                                                                                                                                                          Original Tenn
                                               Trust Asset                                                                                                                                                 To Maturity
                                                  Type                                                                     Certificate              Rate                                                     (in years)

                                         Ginnie          Mae        I                                                                     7.5%                                                                    30

                    Trustee              Fee:          32/200,032                    of    all     principal               and            interest         distributions               ·on the            Trust         Assets.


                    Assumed                Mortgage               Loan         Characteristics                           of the           Mortgage            Loans        Underlying                  the       Trust       Assets             (as
                    of April              1, 1999):

                                                                               Weighted Average                                                       Weighted Average
                            Principal
                            Balance*                                           Remaining Term to                                                           Loan Age
                                                                              Maturity  (in months)                                                      (in months)                                                 Mortgage            Rate

                    $170,027,200                                                                 330                                                                24                                                          8.0%                        j
                    S 30,004,800                                                                 279                                                                72                                                          8.0%

                    $200,032,000


                    The       actual        remaining                   terms     to maturity     and loan ages of many                                                   of the        Mortgage                 Loans       will         differ
                    from           the     weighted               averages          shown     above,  perhaps  significantly.                                                     See "The                Trust          Assets-The
                                           Loans"
                 Mortgage                                    in     this       Supplement.

                                                                                                         under                                                                                            Considerations"
                Modeling    Assumptions:                                        Set        forth                          "Yield,              Maturity             and     Prepayment                                                             in
                this Supplement.

                    Modification                   and       Exchange:                      Beneficial               Owners                  of     certain         Classes        of     REMIC                 Securities           will        be
                    entitled,             upon          notice           and         payment                  of    an         exchange               fee,     to     exchange               all     or     a portion               of        such
                    Classes              for     a proportionate                          interest             in        the         related         MX       Class         as shown                 on      Exhibit          A to            this
                    Supplement.                   Similarly,               Beneficial               Owners                 of        an    MX        Class     willbe entitled,                       upon          like     notice            and
                paymenttf                       an exchange                   fee,        to exchange                    all or a portion                  of such Class for                       proportionate                interests
                    in      the     related            Classes           of     REMIC                  Securities.                    Each          MX   Security      will             represent                 a proportionate
                beneficial     ownership   interest                                        in, and will                    entitle            the     Holder      thereof               to     receive            a proportionate
                share of the distributions         on,                                      the related                   Classes              of    REMIC            Securities.             See "Description                           of    the
                                                                                            Exchange"
                Securities-Modification           and                                                                     in     this       Supplement.                  Exhibit         A to this               Supplement                    sets
                    forth         the     available          combinations                          of the           Classes               of REMIC             Securities              and     the        related          MX       Classes.

                    Increased                  Minimum               Denemimation                             Classes:                    Each       REMIC               Class     that            constitutes             an       Interese

                Only               Inverse         Floating              Rate         Class.

                    Interest             Rates:          The       Interest               Rates         for        the     Fixed           Rate       Classes         are shown               on the            cover      page          of this
                Supplement.


                                                                                                                                       S-4
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                                                                         INDEX NO. 650640/2020
NYSCEF DOC. NO. 3      Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                           36 of 50 NYSCEF: 01/28/2020

               The         Floating               Rate         and        Interest               Only   Inverse      Floating                           Rate      Classes           will         bear      interest             at     per
               annum           rates           based         on         one-month                 LIBOR      (hereinafter                         referred          to       as "LIBOR")                   as follows:

                                                                                          Interest                                 Initial                       Minimum                   Maximum                     Delay
                       Ch                                                            Rate Pormula(1)                         Interest Rate|2)                       Rate                      Rate                   (in days)

                       FA,         PC       and        FD        ....               LIBOR          + 0.30%                            5.2387%                       0.30%                        8.00%                     0
                       SA          ................                                 7.70%         -     LIBOR                         2.7613%                       0.00%                        7.70%                     0

                       F1)           LIBOR will be established on the basis of the BBA LIBOR method, as described under "De•cription         of
                                     the Securities-Interest  Distribstic::-Floating    Rate and Interest Only Inverse Floating Rate Classes"
                             .       herein.
                       (i)           The initial Interest Rate will be in effect during the first Accrual Period; the Interest Rate will adjust
                                     monthly thereafter.

              Allocation                   of Principal:                       On each            Distribution                    Date,      32/200,032       of the Principal     Distribution
              Ament                 will       be applied                 to the        Trustee                Pee, and          the remaining          200,000/200,032        of the Principal
              Distribution                     Amount                   (the        "Adjusted                 Principal           Distribution        Amount")        will be allocated       in the

              following                  order         of priority:

                       •         Concurrently,

                                    1. 28.5714285%                             in the      following order  of priority:
                                             a. To          A,     AB          and      AC, pro rata, until  retired
                                             b.       Sequentially,                   to B, C, D and G, in that       order,                                     until        retired

                                   2.      71.4285715%                         in    the     following    order                       of    priority:
                                             a. Concurrently,                              85.7200000143%                              to      FA        and       14.2799999857%                            to         FD,          until
                                                $23,809,523.83                              has        been       distributed                 according            to       this    rule
                                             b.       Concurrently,                         43.7200000563%                                   to    FA,            41.9999999580%                                to       FC            and
                                                      14.2799999857%                             to     FD,       until         FD is retired
                                             c. To          FA          and     FC,        pro        rata,      based          on     their      then         outstanding                 balances,            until          retired.


              MX       Classes:                   On any Distribution                                 Date       when           distributions                  of principal             are to          be allocated                 from
              REMIC                Securities               to      MX Securities,                            such      distributions                   will      be        allocated            from       the         applicable
              Classes             of     REMIC              Securities    to the                        related         MX        Class.

              National                  Class:          The         Notional                Class         will        not       receive         distributions                  of   principal             but        has       a Class
              Notional                  Balance          for       convenience                     in     describing                 its    entitlement                to     interest.           The     Class          Notional
              Balance              of    the      Notional                Class         represents             the percentage                       indicated               below          of,    and      reduces             to     that
              extent             with,        the      Class            Principal            Balances                indicated:




                                   SA..............................                                                         S     72,857,143                     100%          of   FA           (SEQ      Class)
                                                                                                                                 50,000,000                      100%          of   FC           (SEQ      Class)
                                                                                                                                 20,000,000                      100%          of   PD           (SEQ      Class)
                                                                                                                            $142,857,143




                                                                                                                                S-5
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                                                                    INDEX NO. 650640/2020
NYSCEF DOC. NO. 3         Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                              37 of 50 NYSCEF: 01/28/2020

                    Weighted                Average                                          *
                                                                 Lives       (years)

                               Classes                                                                                                                              PSA Prepayment Assumption
                                                                                                                                                           0%         100%    264%   375%     550%

                               A,    AB and           AC ...................................                                                    19.2        8.4                          3.8                 2.7        1.8
                               B          ............................................                                                          28.8      21.6                         12.0                  8.5       5.6
                               C          ............................................                                                          19.2      23.3                         14.0                10.0        6.6
                               D          ............................................                                                          29.5      24.8                         16.3                11.8        7.8
                          .     FA        .................................-..........                                                          18.7        9.1                          4.7                 3.3       2.2
                                FC        ............................................                                                          23.2      12.1                           6.2                 4.4       2.9
                              . FD        ............................................                                                          20.3        9.9                         4.9                  3.5       2.3
                               G          ............................................                                                          29.8      26.6                         21.0                16.3       11.0
                               MA†        ............................................                                                          29.3      23.7                         15.3                I1.2        7.5
                               MB†        ............................................                                                          29.0      22.2                         12.7                  9.1       6.0
                               MC†        ....................................,                                                      .......    29.7      25.7                         18.7                14.1        9.5
                               MD†        ............................................                                                          29.4      24.0                         15.1                10.9        7.2
                               SA**
                                          ............................................                                                          20.5      10.3                           5.2                 3.7       2.5
                                 * Determined    as described under "Yield, Maturity                                               and Prepayment
                                                                                                                          in this Supplement.       Considerations"
                                   Pre       ents will not occur at any assumed rate shown or at any other constant rates, and the actual
                                   We     ted Average Lives of any or     all of the Classes are likely to differ from those shown, perhaps
                                   sigm cantly.
                               " The information       shown for the Notional  Class is for illustrative purpc:ca only.
                                t MX Class.

                                                                                                                                                                                     Consequences"
                    Tax         Status:             Double             REMIC           Series.               See     "Certain              Federal         Income           Tax                                          in     this
                    Supplement                     and     in    the       Base     Offering                 Circular.


                    Regular           and      Residual              Classes:             Class          RR is a Residual                        Class     and      includes         the        Issuing            REMIC        and
                    the       Pooling          REMIC;                all   other       Classes               of     Securities             are     Regular          Classes.


                    Suitability:                   The      Securities          of any                 Class        may       not        be suitable           investments                    for    all    investors.        The
                    Sponsor           intends              to    make        a market                  for    the     Securities             but     is not         obligated            to     do     so. There          can     be
                    no        assurance             that        such  a secondary                       market     develop will or, if developed,       that   it will  continue.
                Thus,    investors                        may      not be able to               sell their   Securities     readily    or at prices    that will     enable   them
                to realize    their                      anticipated             yield.      The market       values    of the Securities       are likely    to fluctuate.     The
                    fluctuations may be significant                                         and could      result    in significant      losses   to investors.       No investor
                should   purchase   Securities      of any Class                                              unless         the        investor         understands             and          is able       to bear       (i) the
                prepayment      and  yield    risks   associated                                              with         that         Class      and      (ii)     the     risk        that        the     value       of such
                    Securities              will         fluctuate          over          time          and         that      such         Securities              may     not      be        readily  salable.               Each
                investor              is urged              to    consult          with          its     investment                 advisor         regarding            whether               the Securities              are an
                appropriate                    investment                  for     such      investor.




                                                                                                                                  S-6
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                            INDEX NO. 650640/2020
NYSCEF DOC. NO. 3         Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                              38 of 50 NYSCEF: 01/28/2020



                                                                                                                                                                 Exhibit   A




                                .                  GOVERNMENT              NATIONAL          MORTGAGE                ASSOCIATION
                                                       GUARANTEED               REMIC      PASS-THROUGH               SECURITY
                                                       GINNIE     MAE REMIC             TRUST    1999-12       (THE     "TRUST")
                                                                                         CLASS   A




           THE         GOVERNMENT                NATIONAL             MORTGAGE             ASSOCIATION,               PURSUANT TO SECTION     306(g) OF
           THE         NATIONAL           HOUSING        ACT,           GUARANTEES            THE    TIMELY          PAYMENT     OF PRINCIPAL       AND
            INTEREST             ON THIS          SECURITY            IN   ACCORDANCE                WITH       THE  TERMS    AND CONDITIONS         SET
            FORTH        HEREIN      AND IN THE                 RELATED         TRUST       AGREEMENT.             THE FULL   FAITH  AND CREDIT       OF
           THE         UNITED         STATES         OF   AMERICA          IS    PLEDGED         TO     THE     PAYMENT     OF ALL  AMOUNTS        THAT
            MAY        BE REQUIRED              TO     BE PAID        UNDER       THIS     GUARANTY.


           THIS        SECURITY          REPRESENTS              A REGULAR               INTEREST        IN A REMIC           FOR FEDERAL      INCOME        TAX
           PURPOSES.




           CLASS:         A                                                                         CUSIP     NO.:     3837H14G3


           CLOSING            DATE:     April     30, 1999                                          INITIAL     FORM        OF ISSUANCE:    Book-Entry


           MONTH          OF FINAL        DISTRIBUTION                                              INTEREST         RATE:     6.50%
           DATE:        November        2027
                                                                                                    CLASS      PRINCIPAL         BALANCE    OF ALL       CLASS      A
           TRUSTEE:             State Street Bank         and Trust     Company                     SECURITIES         AS OF CLOSING
                                                                                                    DATE:      $5,000,000
           SPONSOR:             Salomon        Smith   Barney    Inc.
                                                                                                    DENOMINATION:              $5,000,000
           NO.     I
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                             INDEX NO. 650640/2020
NYSCEF DOC. NO. 3          Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                               39 of 50 NYSCEF: 01/28/2020



                                                                                                                                                        Exhibit       AB




                                                GOVERNMENT               NATIONAL           MORTGAGE               ASSOCIATION
                                                     GUARANTEED            REMIC         PASS-THROUGH               SECURITY
                                                     GINNIE     MAE REMIC          TRUST          1999-12    (THE     "TRUST")
                                                                                   CLASS      AB




           THE      GOVERNMENT                NATIONAL            MORTGAGE               ASSOCIATION,               PURSUANT        TO SECTION         306(g)    OF
           THE         NATIONAL         HOUSING        ACT,           GUARANTEES             THE   TIMELY              PAY MENT       OF   PRINCIPAL            AND
           INTEREST            ON THIS         SECURITY           IN    ACCORDANCE                 WITH       THE TERMS   AND CONDITIONS     SET
           FORTH         HEREIN    AND IN THE                 RELATED       TRUST         AGREEMENT.            THE FULL FAITH  AND CREDIT    OF
           THE      UNITED         STATES       OF     AMERICA           IS PLEDGED           TO THE          PAYMENT   OF ALL AMOUNTS     THAT
           MAY         BE REQUIRED            TO BE PAID          UNDER         THIS     GUARANTY.


           THIS        SECURITY       REPRESENTS               A REGULAR               INTEREST        IN A REMIC          FOR FEDERAL        INCOME            TAX
           PURPOSES.




           CLASS:        AB                                                                       CUSIP     NO.:     3837H14H1


           CLOSING         DATE:      April    30, 1999                                           INITIAL     FORM OF ISSUANCE:            Book-Entry


           MONTH         OF FINAL       DISTRIBUTION                                              INTEREST         RATE:    6.00%
           DATE:        November      2027
                                                                                                  CLASS      PRINCIPAL           BALANCE    OF   ALL       CLASS
          TRUSTEE:            State Street    Bank    and Trust       Company                     AB   SECURITIES          AS OF CLOSING
                                                                                                  DATE:      $5,000,000
           SPONSOR:           Salomon     Smith      Barney    Inc.
                                                                                                  DENOMINATION:              $5,000,000
          NO.      1
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                       INDEX NO. 650640/2020
NYSCEF DOC. NO. 3         Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                              40 of 50 NYSCEF: 01/28/2020


                                                                                                                                                    Exhibit   AC




                                               GOVERNMENT               NATIONAL        MORTGAGE               ASSOCIATION
                                                  GUARANTEED              REMIC      PASS-THROUGH               SECURITY
                                                  GINNIE        MAE REMIC          TRUST   1999-12       (THE     "TRUST")
                                                                                CLASS      AC




           THE      GOVERNMENT               NATIONAL            MORTGAGE            ASSOCIATION,               PURSUANT  TO SECTION     306(g) OF
           THE         NATIONAL         HOUSING          ACT,      GUARANTEES           THE    TIMELY           PAYMENT     OF PRINCIPAL       AND
           INTEREST          ON THIS SECURITY   IN ACCORDANCE    WITH                                     THE    TERMS   AND CONDITIONS         SET
           FORTH         HEREIN  AND IN THE RELATED   TRUST AGREEMENT.                                        THE FULL   FAITH  AND CREDIT       OF
           THE      UNITED         STATES      OF    AMERICA            IS PLEDGED         TO     THE     PAYMENT      OF ALL  AMOUNTS        THAT
           MAY         BE REQUIRED           TO BE PAID         UNDER       THIS     GUARANTY.


           THIS        SECURITY      REPRESENTS             A REGULAR              INTEREST        IN A REMIC          FOR FEDERAL        INCOME       TAX
           PURPOSES.




           CLASS:        AC                                                                CUSIP        NO.:     3837H14J7
                                                                                                                                                                   I
           CLOSING         DATE:     April    30, 1999                                        INITIAL     FORM      OF ISSUANCE:       Book-Entry


           MONTH         OF FINAL       DISTRIBUTION                                          INTEREST         RATE:    6.25%
           DATE:        November     2027
                                                                                           CLASS         PRINCIPAL           BALANCE    OF   ALL    CLASS
           TRUSTEE:           State Street Bank     and Trust      C   ungany              AC SECURITIES               AS OF CLOSING
                                                                                           DATE:         $40,125,714
           SPONSOR:           Salomon    Smith    Barney    Inc.
                                                                                           DENOMINATION:                 $40,125,714
           NO.     1
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                                INDEX NO. 650640/2020
NYSCEF DOC. NO. 3          Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                               41 of 50 NYSCEF: 01/28/2020


                                                                                                                                                                                 ExhibitFA




                                                        GOVERNMENT                NATIONAL             MORTGAGE              ASSOCIATION
                                                          GUARANTEED                  REMIC     PASS-THROUGH                  SECURITY
                                                          GINNIE        MAE REMIC             TRUST      1999-12       (THE     "TRUST")
                                                                                              CLASS     FA




           THE     GOVERNMENT                      NATIONAL              MORTGAGE                ASSOCIATION,                 PURSUANT TO SECTION     306(g)  OF
           THE        NATIONAL              HOUSING        ACT,              GUARANTEES             THE TIMELY               PAYMENT     OF PRINCIPAL        AND
           INTEREST   ON THIS               IN ACCORDANCE
                                                    SECURITY     WITH                                                   THE  TERMS    AND CONDITIONS         SET
           FORTH           AND IN THE RELATED
                        HEREIN                     TRUST   AGREEMENT.                                                      THE FULL   FAITH  AND CREDIT       OF
           THE UNITED   STATES   OF AMERICA     18 PLEDGED     TO THE                                                   PAYMENT     OF ALL AMOUNTS         THAT
           MAY BE REQUIRED     TO BE PAID UNDER THIS GUARANTY.

          THIS        SECURITY             REPRESENTS                 A REGULAR               INTEREST          IN A REMIC             FOR      FEDERAL           INCOME           TAX
          PURPOSES.




          CLASS:        FA                                                                               CUSIP        NO.:     3837H14N8


          CLOSING          DATE:           April    30, 1999                                             INITIAL        FORM        OF ISSUANCE:            Book-Entry


          MONTH         OF FINAL             DISTRIBUTION                                                INITIAL        INTEREST         RATE:       5.2387%*

          DATE:        April     2029                                                                    INTEREST            RATE      FORMULA:          LIBOR          + 0.30%


          TRUSTEE:             State Street        Bank    and Trust         Company                     CLASS         PRINCIPAL              BALANCE           OF      ALL      CLASS
                                                                                                         FA SECURITIES               AS OF CLOSING
          SPONSOR:             SelemenSmith               Barney      Inc.                               DATE:         $72,857,143


          NO.     1                                                                                      DENOMINATION:                   $72,857,143




          *            The      Initial     Interest      Rate   will    be in effect                   the   first   Accrual                  the   Interest    Rate     will    adjust
                                                                                              during                                Period;
                       monthly            thercalics,       subject          to   a   -j+-m            rate   of      0.30%      and      a    maximum           rate     of     8.00%.
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                          INDEX NO. 650640/2020
NYSCEF DOC. NO. 3          Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                               42 of 50 NYSCEF: 01/28/2020



                                                                                                                                                                            Exhibit    FC




                                                        GOVERNMENT                NATIONAL           MORTGAGE             ASSOCIATION
                                                         GUARANTEED                   REMIC     PASS-THROUGH               SECURITY
                                                         GINNIE          MAE REMIC            TRUST      1999-12    (THE     "TRUST")
                                                                                             CLASS    FC




           THE      GOVERNMENT                      NATIONAL              MORTGAGE              ASSOCIATION,               PURSUANT           TO    SECTION          306(g)      OF
           THE      NATIONAL                 HOUSING
                                          ACT,                                PAYMENT
                                                                            GUARANTEES             THE
                                                                                          OF PRINCIPAL   AND
                                                                                                          TIMELY
           INTEREST     ON THIS   SECURITY     IN ACCORDANCE       WITH  THE TERMS     AND CONDITIONS     SET
           FORTH HEREIN      AND IN THE RELATED       TRUST   AGREEMENT.    THE FULL   FAITH AND CREDIT    OF
           THE   UNITED   STATES   OF AMERICA      IS PLEDGED    TO THE PAYMENT      OF ALL AMOUNTS     THAT
           MAY BE REQUIRED       TO BE PAID UNDER THIS GUARANTY.

           THIS        SECURITY             REPRESENTS               A REGULAR                INTEREST        IN A REMIC            FOR FEDERAL               INCOME          TAX
           PURPOSES.




           CLASS:        FC                                                                              CUSIP     NO.:     3837H14P3                         .


           CLOSING          DATE:           April   30, 1999                                             INITIAL     FORM OF ISSUANCE:                  Book-Entry


           MONTH         OF FINAL             DISTRIBUTION                                               INITIAL     INTEREST         RATE:        S.2387%*

           DATE:        April    2029                                                                    INTEREST         RATE     FO1tMULA:          LIBOR       + 0.30%                   I


           TRUSTEE:             State Street Bank         and Trust         Company                      CLASS      PRINCIPAL           BALANCE           OF      ALL       CLASS
                                                                                                         FC SECURITIES            AS OF CLOSING
           SPONSOR:             Salomon         Smith    Barney      Inc.                                DATE:     $50,000,000


           NO.     1                                                                                     DENOMINATION:               $50,000,000




           *            The      Initial     Interest    Rate     will    be     in effect            the first    Accrual                 the Interest       Rate   will     adjust
                                                                                              during                             Period;
                        monthly            thereafter,     subject          to    a   n!:    ns:     rate   of     0.30%      and      a   maximum         rate      of     8.00%.
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                     INDEX NO. 650640/2020
NYSCEF DOC. NO. 3         Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                              43 of 50 NYSCEF: 01/28/2020



                                                                                                                                                                          Exhibit    FD




                                                        GOVERNMENT                NATIONAL            MORTGAGE            ASSOCIATION
                                                          GUARANTEED                  REMIC     PASS-THROUGH               SECURITY
                                                          GINNIE          MAE REMIC           TRUST      1999-12    (THE     "TRUST")
                                                                                              CLASS    FD




           THE      GOVERNMENT                  MORTGAGE
                                                    NATIONAL  ASSOCIATION,      PURSUANT     TO SECTION     306(g) OF
           THE         NATIONAL                   GUARANTEES
                                             HOUSING
                                           ACT,                   THE   TIMELY     PAYMENT     OF PRINCIPAL       AND
           INTEREST     ON THIS    SECURITY     IN ACCORDANCE        WITH    THE   TERMS    AND CONDITIONS         SET
           FORTH    HEREIN    AND IN THE RELATED        TRUST   AGREEMENT,       THE FULL   FAITH  AND CREDIT       OF
           THE UNITED      STATES   OF AMERICA       IS PLEDGED    TO THE PAYMENT         OF ALL  AMOUNTS       THAT
           MAY BE REQUIRED        TO BE PAID UNDER THIS GUARANTY.

           THIS        SECURITY             REPRESENTS                A REGULAR               INTEREST        IN A REMIC           FOR FEDERAL             INCOME            TAX
           PURPOSES.




           CLASS:         FD                                                                             CUSIP     NO.:     3837H14Q1


           CLOSING         DATE:           April    30, 1999                                             INITIAL     FORM        OF ISSUANCE:        Book-Entry


           MONTH          OF FINAL            DISTRIBUTION                                               INITIAL     INTEREST        RATE:     5.2387%*

           DATE:        February          2029                                                           INTEREST         RATE    FORMULA:        LIBOR          + 0.30%


           TRUSTEE:            State Street        Bank    and Trust         Company                     CLASS      PRINCIPAL           BALANCE          OF      ALL      CLASS
                                                                                                         FD SECURITIES            AS OF CLOSING
           SPONSOR:            Salomon           Smith    Barney      Inc.                               DATE:      $20,000,000


           NO,     1                                                                                     DENOMINATION:              $20,000,000




           *            The     Initial      Interest     Rate     will    be in effect                the first   Accrual                the Interest    Rate     will     adjust
                                                                                            during                             Period;
                         monthly           thereafter,      subject          to   a   mini=!m         rate   of    0.30%      and    a   maximum          rate     of      8.00%.
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                        INDEX NO. 650640/2020
NYSCEF DOC. NO. 3            Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                                 44 of 50 NYSCEF: 01/28/2020


                                                                                                                                                                          Exhibit   SA
                                                       GOVERNMENT                     NATIONAL       MORTGAGE               ASSOCIATION
                                                           GUARANTEED                   REMIC     PASS-THROUGH               SECURITY
                                                           GINNIE          MAE REMIC            TRUST      1999-12    (THE     "TRUST")
                                                                                             CLASS      SA




           THE        GOVEkNMENT                    NATIONAL                MORTGAGE              ASSOCIATION,               PURSUANT  TO SECTION     306(g) OF
           THE        NATIONAL               HOUSING         ACT,             GUARANTEES             THE    TIMELY           PAYMENT     OF PRINCIPAL       AND
           INTEREST             ON THIS              SECURITY               IN    ACCORDANCE                WITH       THE   TERMS    AND CONDITIONS         SET
           FORTH         HEREIN     AND IN THE                      RELATED             TRUST      AGREEMENT,              THE FULL   FAITH  AND CREDIT       OF
           THE        UNITED         STATES            OF    AMERICA                  IS PLEDGED        TO     THE     PAYMENT      OF ALL  AMOUNTS        THAT
           MAY        BE REQUIRED                   TO BE PAID             UNDER         THIS     GUARANTY.


           THIS       SECURITY             REPRESENTS                  A REGULAR                INTEREST        IN A REMIC           FOR FEDERAL             INCOME        TAX
           PURPOSES.


           THE        FOLLOWING                    INFORMATION                   IS    PROVIDED         SOLELY          FOR      PURPOSES         OF APPLYING              THE
           U.S.   FEDERAL                 INCOME            TAX      ORIGINAL             ISSUE     DISCOUNT            ("OlD")       RULES   TO THIS SECURITY.
           THE        ISSUE
                         DATE    OF THIS SECURITY            IS APRIL     30, 1999.                                    THE      INITIAL     PER ANNUM   RATE    OF
           INTEREST    ON THIS SECURITY          IS2.7613‰       ASSUMING        THAT PRINCIPAL          PAYMENTS         ARE MADE
          ON THE MORTGAGE              LOANS    (AS DEFINED         IN THE      TRUST       AGREEMENT)        UNDERLYING           THE
          GINNIE     MAE     CERTIFICATES         AT    264%     PSA    (AS    DEFINED        IN  THE    OFFERING         CIRCULAR
          SUPPLEMENT)        AND THAT INTEREST             ON THIS SECURITY            WILL     BE PAYABLE       IN EACH PERIOD
          IN THE     AMOUNT        THAT    WOULD       BE PAYABLE           UNDER      THE      TERMS     OF THE       GINNIE     MAE
          CERTIFICATES         IF THE    VALUE     OF LIBOR        REMAINED         CONSTANT         OVER THE        LIFE    OF THIS
          SECURITY      AND EQUALED        | |%, THIS SECURITY             HAS BEEN       ISSUED    WITH     NO MORE THAN $[ ]
          OF OID PER $1,000 OF ORIGINAL              NOTIONAL        BALANCE        (ROUNDED        UP TO THE NEAREST             $.01),
          THE YIELD      TO MATURITY        IS [ ]% AND THE AMOUNT                OF OID ATTRIBUTABLE              TO THE INITIAL
          SHORT ACCRUAL           PERIOD    IS NO MORE THAN S[             ] PER $1,000 OF INITIAL          NOTIONAL        BALANCE
          (ROUNDED       UP TO THE        NEAREST        $.01),  CALCULATED           UNDER       THE    EXACT      METHOD.          NO
          REPRESENTATION            IS MADE       AS   TO THE         RATE      AT    WHICH       PRINCIPAL        AND     INTEREST
          PAYMENTS       WILL    BE MADE      ON THE MORTGAGE               LOANS.     THE ACTUAL         YIELD     TO MATURITY,
          PREPAYMENT          EXPERIENCE,        AND AMOUNT             OF    OID    ALLOCABLE         TO THE        SHORT      FIRST
          ACCRUAL      PERIOD      MAY DIFFER      FROM THOSE          SET FORTH ABOVE.




          CLASS:        SA                                                                                 CUSIP     NO.:     3837H1487


          CLOSING          DATE:           April     30, 1999                                              INITIAL     FORM        OF ISSUANCE:       Book-Entry


          MONTH                                                                                            INITIAL     INTEREST                 2.7613%*
                         OF FINAL            DISTRIBUTION                                                                              RATE:
          DATE:        April     2029-                                                                     INTEREST         RATE     FORMULA:        7.70%    - LIBOR


          TRUSTEE:             State Street         Bank    and Trust         Company                      CLASS      NOTIONAL            BALANCE       OF        ALL     CLASS     SA
                                                                                                           SECURITIES         AS OF CLOSING
          SPONSOR:             Salomon         Smith       Barney      Inc.                                DATE:      $142,857,143


          NO.     1                                                                                        DENOMINATION:              $142,857,143




          *             The     Initial     Interest       Rate     will    be in effect              the first Accrual Period;  the interest              Rate    will   adjust
                                                                                              during
                        monthly       thcreafter,       subject       to a ±Lmer           rate of 0.00% and a mavimum     rate of 7.70%.
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                           INDEX NO. 650640/2020
NYSCEF DOC. NO. 3           Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                                45 of 50 NYSCEF: 01/28/2020

                                                           GOVERNMENT            NATIONAL             MORTGAGE         ASSOCIATION                                           Exhibit   RR
                                                            GUARANTEED             REMIC            PASS-THROUGH           SECURITY
                                                            GINNIE      MAE REMIC          TRUST         1999-12    (THE     "TRUST")
                                                                                           CLASS        RR


           THE         GOVERNMENT           MORTGAGE  NATIONAL
                                                         ASSOCIATION,    PURSUANT     TO SECTION     306(g) OF
           THE         NATIONAL               GUARANTEES
                                               HOUSING       THE TIMELY
                                                             ACT,           PAYMENT     OF PRINCIPAL       AND
           INTEREST   ON THIS               IN ACCORDANCE
                                                      SECURITY  WITH  THE   TERMS    AND CONDITIONS        SET
           FORTH HEREIN    AND IN THE RELATED      TRUST   AGREEMENT.     THE FULL   FAITH  AND CREDIT      OF
           THE UNITED   STATES   OF AMERICA     IS PLEDGED    TO THE PAYMENT       OF ALL  AMOUNTS       THAT
           MAY BE REQUIRED     TO BE PAID UNDER     THIS GUARANTY.


           NO TRANSFER                    OF       THIS      SECURITY           IS PERMITTED             WITHOUT           THE     WRITTEN             CONSENT          OF   THE
           TRUSTEE.                AS A CONDITION                     TO THAT
                                                                CONSENT,    ANY TRANSFEREE       MUST DEL1VER    TO THE
           TRUSTEE             A TRANSFER    AFFIDAVIT.      THE  TRUSTEE     SHALL NOT CONSENT       TO ANY TRANSFER
                                                                  ORGANIZATION"
           OF      THIS      SECURITY    TO A "DISQUALIFIED                         (AS DEFINED    IN SECTION   860E(e)(5)
           OF      THE        INTERNAL    REVENUE       CODE),   WHICH    GENERALLY     INCLUDES     ANY ENTITY     THAT
           WOULD              BE        EXEMPT              FROM         FEDERAL               INCOME        TAXATION              (INCLUDING                 THE   TAX        01
           UNRELATED                    BUSINESS            TAXABLE            INCOME)         ON INCOME            FROM       THIS         SECURITY.          IN ADDITION


           SECU            TY       S          L     BE      CONSENTED              TO         BY        E   TRUST         E       N          S    T   E   T        S          E
           INTEREST               CAN BE EXPRESSED                      AS A SINGLE             CONSTANT           PERCENTAGE                OF THE TRANSFEROR'S
           OWNERSHIP                    INTEREST            IN THIS      SECURITY.


           THIS         CLASS           RR SECURITY                  REPRESENTS            A RESIDUAL              INTEREST            IN    EACH       OF TWO          REMICS
           FOR FEDERAL                    INCOME            TAX      PURPOSES,




           CLASS:          RR                                                                             CUSIP     NO.:     3837H14X6


           CLOSING            DATE:         April     30, 1999                                            INTEREST         RATE:       0.00%


           MONTH           OF FINAL            DISTRIBUTION                                               ORIGINAL           CLASS          PRINCIPAL          BALANCE           OF
           DATE:          April    2029                                                                   THE      CLASS     RR SECURITIES              AS OF
                                                                                                          THE      CLOSING       DATE:        $0
           TRUSTEE:               State Street       Bank    and Trust       Company
                                                                                                          DENOMINATION:                 $0
           SPONSOR:               Salomon          Smith    Barney    Inc.
                                                                                                          PERCENTAGE             INTEREST:             100%
           TAX         ADMINISTRATOR:                        State    Street    Bank     and
           Trust       Company


           NO.     I
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                               INDEX NO. 650640/2020
NYSCEF DOC. NO. 3            Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                                 46 of 50 NYSCEF: 01/28/2020


                                                                                                                                                             Exhibit   RI
                                                      GOVERNMENT              NATIONAL      MORTGAGE          ASSOCIATION
                                                          GUARANTEED            REMIC     PASS-THROUGH             SECURITY
                                                          GINNIE     MAE REMIC          TRUST   1999-12    (THE     "TRUST")
                                                                                        CLASS   RI


           THE         GOVERNMENT                  NATIONAL            MORTGAGE          TO SECTION
                                                                                          ASSOCIATION,  306(g) OF PURSUANT
           THE         NATIONAL             HOUSING        ACT,                PAYMENT
                                                                           GUARANTEES         THE TIMELY
                                                                                           OF PRINCIPAL       AND
           INTEREST     ON THIS                IN ACCORDANCE
                                                   SECURITY        WITH  THE   TERMS    AND CONDITIONS         SET
           FORTH    HEREIN    AND IN THE RELATED      TRUST   AGREEMENT.     THE FULL   FAITH  AND CREDIT       OF
           THE UNITED      STATES   OF AMERICA     IS PLEDGED    TO THE PAYMENT       OF ALL  AMOUNTS        THAT
           MAY BE REQUIRED        TO BE PAID UNDER     THIS GUARANTY.


           NO TRANSFER                  OF THIS           SECURITY           IS PERMITTED       WITHOUT   THE WRITTEN   CONSENT  OF THE
           TRUSTEE.              AS     A CONDITION              TO THAT   CONSENT,             ANY TRANSFEREE     MUST DELIVER  TO THE
           TRUSTEE              A TRANSFER                AFFIDAVIT.    THE TRUSTEE              SHALL  NOT CONSENT    TO ANY TRANSFER
                                                                                     ORGANIZATION"
           OF THIS           SECURITY             TO A "DISQUALIFIED                                          (AS     DEFINED          IN SECTION        860E(e)(5)
           OF THE            INTERNAL                   WHICH
                                                   REVENUE       GENERALLY
                                                                       CODE),  INCLUDES       ANY ENTITY       THAT
           WOULD     BE   EXEMPT     FROM                 INCOME       FEDERAL
                                                                     TAXATION      (INCLUDING       THE    TAX    ON
           UNRELATED      BUSINESS   TAXABLE    INCOME)    ON  INCOME    FROM   THIS    SECURITY.     IN ADDITION
           NO TRANSFER      OF LESS THAN ALL       OF THE TRANSFEROR'S        OWNERSHIP        INTEREST     IN THIS
           SECURITY     SHALL     BE  CONSENTED      TO BY     THE   TRUSTEE     UNLESS      THE    TRANSFERRED
           INTEREST   CAN BE EXPRESSED       AS A SINGLE    CONSTANT    PERCENTAGE        OF THE TRANSFEROR'S
           OWNERSHIP               INTEREST.


           THIS        CLASS       RI     SECURITY                REPRESENTS         A RESIDUAL           INTEREST          IN    A REMIC          FOR   FEDERAL
           INCOME            TAX      PURPOSES.




           CLASS:       RI                                                                       CUSIP     NO.:


           CLOSING           DATE:        April    30,     1999                                  INTEREST          RATE:     0.00%


           MONTH         OF FINAL           DISTRIBUTION                                         CLASS      PRINCIPAL             BALANCE      OF THE
           DATE:        April    2029                                                            CLASS      RI SECURITIES             AS OF THE
                                                                                                 CLOSING          DATE:      $0
           TRUSTEE:             State Street      Bank     and Trust       Company
                                                                                                 DENOMINATION:                   $0
           SPONSOR:             Salomon       Smith       Barney    Inc.
                                                                                                 PERCENTAGE               INTEREST:         100%
           TAX     ADMINISTRATOR:                        Trustee                                                                                                            [


           NO.     1
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                   INDEX NO. 650640/2020
NYSCEF DOC. NO. 3         Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                              47 of 50 NYSCEF: 01/28/2020


                                                                                                                                                           Exhibit         RP
                                                     GOVERNMENT            NATIONAL          MORTGAGE          ASSOCIATION
                                                      GUARANTEED             REMIC         PASS-THROUGH            SECURITY
                                                      GINNIE          MAE REMIC       TRUST     1999-12     (THE     "TRUST")
                                                                                     CLASS      RP


           THE        GOVERNMENT                NATIONAL               MORTGAGE            ASSOCIATION,            PURSUANT  TO SECTION     306(g) OF
           THE        NATIONAL              HOUSING            ACT,     GUARANTEES             THE   TIMELY           PAYMENT  OF PRINCIPAL       AND
           INTEREST   ON THIS   SECURITY    IN ACCORDANCE       WITH                                          THE  TERMS    AND CONDITIONS         SET
           FORTH HEREIN    AND IN THE RELATED      TRUST   AGREEMENT.                                            THE FULL   FAITH  AND CREDIT       OF
           THE UNITED   STATES   OF AMERICA     IS PLEDGED    TO THE                                          PAYMENT     OF ALL  AMOUNTS        THAT
           MAY BE REQUIRED     TO BE PAID UNDER THIS GUARANTY.

           NO TRANSFER                 OF     THIS     SECURITY           IS PERMITTED             WITHOUT          THE      WRITTEN         CONSENT        OF       THE
           TRUSTEE.             AS A CONDITION                   TO THAT
                                                             CONSENT,    ANY TRANSFEREE       MUST DELIVER    TO THE
           TRUSTEE          A TRANSFER    AFFIDAVIT.      THE TRUSTEE      SHALL NOT CONSENT      TO ANY TRANSFER
                                                               ORGANIZATION"
           OF THIS        SECURITY    TO A "DISQUALIFIED                         (AS DEFINED    IN SECTION   860E(e)(5)
           OF THE          INTERNAL    REVENUE       CODE),   WHICH    GENERALLY     INCLUDES     ANY ENTITY     THAT
           WOULD           BE       EXEMPT             FROM           FEDERAL         INCOME         TAXATION               (INCLUDING             THE    TAX         ON
           UNRELATED               BUSINESS           TAXABLE            INCOME)   ON INCOME     FROM THIS SECURITY.     IN                              ADDITION
           NO TRANSFER                 OF LESS          THAN          ALL   OF THE  TRANSFEROR'S     OWNERSHIP    INTEREST                                  IN   THIS
           SECURITY              SHALL          BE     CONSENTED                TO    BY     THE     TRUSTEE              UNLESS         THE       TRANSFERRED
           INTEREST            CAN BE EXPRESSED                       AS A SINGLE      CONSTANT            PERCENTAGE                  OF THE   TRANSFEROR'S
           OWNERSHIP              INTEREST.


           THIS       CLASS       RP     SECURITY              REPRESENTS            A RESIDUAL            INTEREST          IN    A REMIC         FOR   FEDERAL
           INCOME         TAX      PURPOSES.




           CLASS:       RP                                                                         CUSIP    NO.:


           CLOSING         DATE:       April    30, 1999                                           INTEREST        RATE:      0.00%


           MONTH        OF FINAL            DISTRIBUTION                                           CLASS     PRINCIPAL            BALANCE       OF THE
           DATE:       April    2029                                                               CLASS     RP SECURITIES              AS OF THE
                                                                                                   CLOSING         DATE:      $0
           TRUSTEE:            State Street    Bank     and Trust       Company
                                                                                                   DENOMINATION:                  $0
           SPONSOR:            Salomon       Smith    Barney     Inc.
                                                                                                   PERCENTAGE              INTEREST:        100%
           TAX     ADMINISTRATOR:                    Trustee


           NO.    1
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                              INDEX NO. 650640/2020
NYSCEF DOC. NO. 4   Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                        48 of 50 NYSCEF: 01/28/2020




                              EXHIBIT                           B
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                             INDEX NO. 650640/2020
NYSCEF DOC. NO. 4    Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                         49 of 50 NYSCEF: 01/28/2020




                                                      STANDARD          TRUST    PROVISIONS                              .
                                                              FOR   REMIC       TRUSTS     ,




                                        GOVERNMENT           NATIONAL        MORTGAGE          ASSOCIATION


                                          GUARANTEED          REMIC      PASS-THROUGH          SECURITIES




                                                               August    1, 1998 Edition




              BWNYO4/147734.4/99450/00032/2030   August 4, 1998 -
FILED: NEW YORK COUNTY CLERK 01/28/2020 06:42 PM                                                                                                                                     INDEX NO. 650640/2020
NYSCEF DOC. NO. 4    Case 1:20-cv-01704 Document 1-1 Filed 02/26/20 PageRECEIVED
                                                                         50 of 50 NYSCEF: 01/28/2020




                                                                       TABLEOFCONTENTS.




                                                                                     ARTICLEI


                                                                ESTABLISHMENTOFTRUST


                       Sectionl.01        Establishment   of Trust       .............                . . . . ·. . . ................                                                                           1.
                       Section1.02        Sale of Trust Assets.......................................                                                                                                           1
                                          Desigm:!c-
                      Section1.03                       of REMIC Assets . ...............................                                                                                                       1
                      Section1.04         Registration of Trust Assets             ........            ........................,                                                                                1
                      Sectioni.05         Delivery of Securities.............:........................                                                                                                         2
                      Section1.06    ·    Board Approval   of Trust Agreement............................                                                                                                      2


                                                                                    ARTICLEH.


                                                                             THESECURITIES


                       Section2.01        The Securities             ....................                                                . . ...................                                               2
                      Section2.02         Registration of Transfer and Exchange       of Securities            .......-..........                                                                              3
                      Section2.03         Mutilated, Destroyed,   Lost  or  Stolen  Securities......................                                                                                           4
                      Section2.04         Special Transfer Restrictions    Relating  to Residual Interests                      .....                                                ........                  4
                      Section2.05         Residual      interest        Securities             ....          . . ...........................                                                                   5
                      Section2.06         Voting     Rights.,,.......................................                                                                                                          6


                                                                                   ARTICLEIH


                                                      DISTRIBUTIONSONTHESECURITIES


                      Section3.01         Establishment        of Accounts.............                                                  . . . . . . . . . . . ..........                                      6
                      Section3.02         Certificate       and Class Factors.                        ...       . . . . ........................                                                               7
                      Section3.03         Payments         on the Trust Assets.............                                                    ...................                                             8
                      Section3.04         Distributions          on the Securities                    ................................                                                                          8
                      Section3.05         Reconciliation            Process           .....................................                                                                                    10
                      Section3.06         Determination             of Interest Rate Indices................                                                              . . . . . ......                     11
                       Section3.07        Appointment·of             Information  Agent.     .........,..................                                                                                      13
                       Section3.08        Annual Reports                 ........................................                                                                                              13
                       Section3.09        Operational          Guidelines.....................................                                                                                                 13
                       Section3.10        Unavailability           of Factor           Information              for     Certain           Trust Assets               ·............                             13


                                                                                   ARTICLEIV
                                                                                         .                          .                                    ...

                                         REPRESENTATIONS,WARRANTIESANDÇÇVENANTS


                       Section4.01        Represen::im:               and Warranties                    of the. Sponsor.....                  . .............                                             ..   13
                       Section4.02        Represm::ions               and Wüñ·anties                    of the Trustee       ...,..................                                                            14
                       Section4.03        Sponsor       Breach;         Repurchase               Obligation;              S.2.-:::.;:i.;;:............                                          . . ...        15




              BWNY04/147734.4/99450/00032/2030      August4. 1998                      .        (i)
